                  Case 2:20-bk-10654-VZ         Doc 313 Filed 12/02/20 Entered 12/02/20 15:49:17          Desc
                                                 Main Document    Page 1 of 49



                       1 James C. Bastian, Jr. - Bar No. 175415
                         Melissa Davis Lowe - Bar No. 245521
                       2 SHULMAN BASTIAN FRIEDMAN & BUI LLP
                         100 Spectrum Center Drive, Suite 600
                       3 Irvine, California 92618
                         Telephone:      (949) 340-3400
                       4 Facsimile:      (949) 340-3000
                         Email:          JBastian@shulmanbastian.com
                       5                 MLowe@shulmanbastian.com

                       6 Attorneys for Cachet Financial Services,
                         Debtor and Debtor in Possession
                       7

                       8                            UNITED STATES BANKRUPTCY COURT

                       9               CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION

                     10

                     11     In re                                       Case No. 2:20-bk-10654-VZ

                     12     CACHET FINANCIAL SERVICES, a                Chapter 11
                            California corporation
                     13     aka Cachet                                  NOTICE OF AMENDED DISTRIBUTION
                            fka Cachet Banq, Inc.,                      SCHEDULE AND AMENDED ORDER
                     14                                                 RE: DEBTOR AND DEBTOR IN
                                          Debtor.                       POSSESSION’S MOTION FOR AN
                     15
                                                                        ORDER AUTHORIZING
                     16                                                 DISBURSEMENT OF STAKE IN
                                                                        BANCORP INTERPLEADER ACTION
                     17
                                                                        Continued Hearing:
                     18                                                 Date: December 10, 2020
                     19                                                 Time: 11:00 a.m.
                                                                        Place: Courtroom 1368
                     20                                                        United States Bankruptcy Court
                                                                               255 E. Temple Street
                     21                                                        Los Angeles, CA 90012
                     22

                     23

                     24

                     25

                     26

                     27

                     28
  SHULMAN BASTIAN
 FRIEDMAN & BUI LLP                                                 1
100 Spectrum Center Drive   6153-001
        Suite 600
    Irvine, CA 92618
                  Case 2:20-bk-10654-VZ         Doc 313 Filed 12/02/20 Entered 12/02/20 15:49:17               Desc
                                                 Main Document    Page 2 of 49



                       1           TO THE HONORABLE VINCENT ZURZOLO, UNITED STATES BANKRUPTCY

                       2 JUDGE, THE OFFICE OF THE UNITED STATES TRUSTEE, AND OTHER PARTIES-IN-

                       3 INTEREST:

                       4           PLEASE TAKE NOTICE that at an initial hearing held on December 1, 2020, the Court

                       5 continued the hearing on the Debtor and Debtor In Possession’s Motion for an Order Authorizing

                       6 Disbursement of Stake in Bancorp Interpleader Action to December 10, 2020, at 11:00 a.m. in

                       7 Courtroom 1368 in the above-captioned matter, located at United States Bankruptcy Court, 255 E.

                       8 Temple Street, Los Angeles, CA 90012.

                       9           PLEASE TAKE FURTHER NOTICE that as ordered by the Court at the hearing held on

                     10 December 1, 2020, attached hereto as Exhibit 1 is a revised proposed Distribution Schedule and

                     11 attached hereto as Exhibit 2 is a proposed Order granting the Motion. Any objections to the attached

                     12 Distribution Schedule or to the proposed form of Order must be filed and served by no later than

                     13 December 7, 2020 at 4:00 p.m. Pacific time.

                     14

                     15                                            SHULMAN BASTIAN FRIEDMAN & BUI LLP

                     16
                                                                   By:
                     17 DATED: December 2, 2020                                 /s/ Melissa Davis Lowe
                                                                         James C. Bastian, Jr.
                     18                                                  Melissa Davis Lowe
                                                                         Attorneys for Cachet Financial Services,
                     19                                                  Debtor and Debtor in Possession
                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
  SHULMAN BASTIAN
 FRIEDMAN & BUI LLP
100 Spectrum Center Drive
        Suite 600                                                        2
    Irvine, CA 92618        6153-001
Case 2:20-bk-10654-VZ   Doc 313 Filed 12/02/20 Entered 12/02/20 15:49:17       Desc
                         Main Document    Page 3 of 49




                               EXHIBIT 1




                                                                Exhibit 1, Page 000003
                                                                                                                         Category 2:
                                                           Category 2:                               Category 1:         Settlement
                                       Category 1: Reserve Settlement Account                        Reserve Account     Account Per          Total Available
Claim #    Claimant (Remarketer/Client Account Per Claim   Per Claim           Total Category 1 and 2Per Debtor          Debtor               Per Debtor
       2   Checkmate Payroll            $       13,000.00                       $        13,000.00 $         13,000.00                        $      13,000.00
       3   Primepay                     $       10,000.00                       $        10,000.00 $         10,000.00                        $      10,000.00
       5   AVL Business Solutions       $         2,000.00                      $         2,000.00 $          2,000.00                        $       2,000.00
       6   Alpha Omega Payroll          $         2,000.00                      $         2,000.00 $          2,000.00                        $       2,000.00
       7   Liberty Payroll             $          8,000.00                      $         8,000.00 $          6,342.02                        $       6,342.02
                                                                                                                                                                                             Case 2:20-bk-10654-VZ




           Advance Payroll Solutions ‐
                                                                                                                                               $        10,000.00
      8    ADVPROH                      $       10,000.00                       $        10,000.00 $         10,000.00
     10    Pioneer Payroll              $         2,500.00                      $         2,500.00 $          2,431.10                         $         2,431.10
     11    Payroll Authority            $       10,000.00                       $        10,000.00 $         10,000.00                         $        10,000.00
     12    HRLedger                                         $        20,092.41 $         20,092.41 $          2,500.00   $      17,592.41      $        20,092.41
     13    Green Payroll Services       $       10,000.00                       $        10,000.00 $         10,000.00                         $        10,000.00
     14    Ahola                        $       50,000.00 $        581,587.20 $         631,587.20 $         50,000.00   $     531,118.18       $       581,118.18
     15    Tripco                       $       15,000.00 $          40,488.15 $         55,488.15 $         15,000.00   $      40,488.15      $        55,488.15
                                                                                                                                                                      Main Document




     16    Access1Source, NC            $         2,500.00 $         37,717.98 $         40,217.98 $          2,500.00   $      37,717.98      $        40,217.98
     17    BeyondPay Inc                $       10,000.00 $          60,311.16 $         70,311.16 $         10,000.00   $      60,311.16      $        70,311.16
     18    Advanstaff                   $      250,000.00 $          83,143.03 $        333,143.03 $       250,000.00    $      83,143.03      $       333,143.03
     19    Spectrum Employee            $         5,000.00 $         43,593.67 $         48,593.67 $          5,000.00   $      43,593.67      $        48,593.67
     20    HRLedger                     $         2,500.00                      $         2,500.00 $          2,500.00                         $         2,500.00
     21    Arete HCM Solutions          $         2,000.00                      $         2,000.00 $          2,000.00                         $         2,000.00
                                                                                                                                                                                       Page 4 of 49




     22    Wise Choice Inc              $         5,000.00                      $         5,000.00 $          5,000.00                         $         5,000.00
     23    Astra Payroll Service        $       10,000.00                       $        10,000.00 $         10,000.00                         $        10,000.00
     24    Axiom Human Resource         $       15,000.00 $           1,400.95 $         16,400.95 $         15,000.00   $       1,400.95      $        16,400.95
     25 CEOS Corporation‐TimePays                                                                  $        15,000.00 $            123.26 $             15,123.26
                                       $        15,000.00 $            123.26   $        15,123.26
     26 Paytech                                           $         38,571.02   $        38,571.02 $         2,000.00 $         36,571.02 $             38,571.02
     27 Inflection                   $           2,500.00 $         25,552.10   $        28,052.10 $         2,500.00 $         21,746.76 $             24,246.76
                                                                                                                                                                     Doc 313 Filed 12/02/20 Entered 12/02/20 15:49:17




     28 Management Solutions         $           4,000.00 $        149,461.34   $       153,461.34 $         4,000.00 $        101,439.15 $            105,439.15
        Advanced Payroll Solutions ‐
                                                                                                     $      10,000.00                          $        10,000.00
     29 ADVPROH                      $          10,000.00                       $        10,000.00
                                                                                                                                                                                             Desc




                                                                                                                                       Exhibit 1, Page 000004
                                                                                                                     Category 2:
                                                        Category 2:                              Category 1:         Settlement
                                    Category 1: Reserve Settlement Account                       Reserve Account     Account Per          Total Available
Claim # Claimant (Remarketer/Client Account Per Claim   Per Claim          Total Category 1 and 2Per Debtor          Debtor               Per Debtor
                                                                                                                                           $         5,000.00
     30 Certified Payroll Associates    $     5,000.00                      $         5,000.00 $         5,000.00
        Advanced Payroll Solutions ‐
     31                                                                                          $       7,500.00 $         13,488.90      $        20,988.90
        ADVPAYSOL                       $     7,500.00   $       13,488.90 $         20,988.90
     32 Approved Payroll                $     5,000.00                     $          5,000.00   $       5,000.00                     $              5,000.00
                                                                                                                                                                                         Case 2:20-bk-10654-VZ




     33 Comp U.S. Payroll               $    15,000.00                     $         15,000.00   $      15,000.00                     $             15,000.00
     34 Quanta LLC                      $     5,000.00                     $          5,000.00   $       5,000.00                     $              5,000.00
     35 Zuma Payroll                    $     5,000.00   $       73,479.25 $         78,479.25   $       5,000.00    $      73,479.25 $             78,479.25
     36 P‐Five Solutions                $     2,000.00                     $          2,000.00   $       2,000.00                     $              2,000.00
     37 EazePay LLC                     $     2,000.00   $        3,621.40 $          5,621.40   $       2,000.00    $       3,621.40 $              5,621.40
     38 PRFinance Services              $     2,000.00   $        4,325.65 $          6,325.65   $       2,000.00    $       4,325.65 $              6,325.65
     39 solid business solutions        $     2,500.00   $       62,695.94 $         65,195.94   $       2,500.00    $      62,695.94 $             65,195.94
     40 Ignite PEO                      $     2,000.00                     $          2,000.00   $       2,000.00                     $              2,000.00
                                                                                                                                                                  Main Document




     41 Approve Staffing                $     5,000.00                     $          5,000.00   $       4,999.55                     $              4,999.55
     42 Accupay Inc                     $     2,000.00                     $          2,000.00   $     (21,940.49)                    $            (21,940.49)
     43 concept HR                      $    10,000.00                     $         10,000.00   $      10,000.00                     $             10,000.00
     44 Commonwealth                    $     2,000.00   $       10,482.16 $         12,482.16   $       2,000.00    $      10,482.16 $             12,482.16
     45 Nicholas N Reach                $     2,000.00   $          989.41 $          2,989.41   $       2,000.00    $              ‐ $              2,000.00
     46 Alpha Omega Payroll             $     2,000.00                     $          2,000.00                                        $              2,000.00
                                                                                                                                                                                   Page 5 of 49




     47 Shepherd Business solutions                                                              $       5,000.00 $         11,536.00      $        16,536.00
                                                         $       16,536.00 $         16,536.00
     48 Profit Builders Inc             $    20,000.00                     $         20,000.00   $      20,000.00                          $        20,000.00
                                                                                                                                           $         2,000.00
     49 The Payroll Professionals       $     2,000.00                     $          2,000.00 $         2,000.00
     50 Poseidon Consultants            $     3,000.00                     $          3,000.00 $         3,000.00                     $              3,000.00
     51 Charleston Payroll Plus         $     2,000.00 $        224,616.86 $        226,616.86 $         2,000.00 $        224,616.86 $            226,616.86
                                                                                                                                                                 Doc 313 Filed 12/02/20 Entered 12/02/20 15:49:17




          Integrated Payroll
     52                                                                                                              $      20,016.11      $        20,016.11
          Services/Nealis Engineering
                                                         $       20,016.11 $         20,016.11
                                                                                                                                                                                         Desc




     53 W.A. Bragg & Co.                                 $       34,547.77 $         34,547.77                       $      34,547.77      $        34,547.77


                                                                                                                                   Exhibit 1, Page 000005
                                                                                                                         Category 2:
                                                           Category 2:                               Category 1:         Settlement
                                       Category 1: Reserve Settlement Account                        Reserve Account     Account Per      Total Available
Claim #    Claimant (Remarketer/Client Account Per Claim   Per Claim           Total Category 1 and 2Per Debtor          Debtor           Per Debtor
      54   Sammons & Head, LLC          $         2,500.00                      $         2,500.00 $          2,500.00   $      20,680.09 $      23,180.09
           Workforce Benefit
     55                                                                                               $       2,000.00   $     40,388.20    $        42,388.20
           Solutions, LLC               $         2,000.00 $         40,388.20 $         42,388.20
     56    Catalyst PEO, LLC            $       10,000.00                       $        10,000.00 $         10,000.00                      $        10,000.00
     57    Payroll Experts, LLC         $         2,500.00         14,325.87 $           16,825.87 $          2,500.00   $     14,325.87    $        16,825.87
                                                                                                                                                                                         Case 2:20-bk-10654-VZ




     58    Partners in Payroll, LLC     $         2,000.00                      $         2,000.00 $          2,000.00                      $         2,000.00
           Alliance Business Solutions
     59                                                                                               $       2,000.00   $     16,592.28    $        18,592.28
           II, LLC                      $         2,000.00 $         16,948.28 $         18,948.28
           ChoicePay Payroll & HR
     60                                                                                               $       2,000.00   $       4,481.13 $           6,481.13
           Services Inc                 $         2,000.00 $          4,481.13 $          6,481.13
           Integrated Bookkeeping,
     61                                                                                               $       2,000.00   $       1,132.18 $           3,132.18
           LLC                          $         2,000.00 $          1,132.18 $          3,132.18
           Local Economy, LLC
                                                                                                                                                                  Main Document




     62                                 $         2,000.00                      $         2,000.00 $          2,000.00                    $           2,000.00
     63    QTS Payroll Services         $      100,000.00                       $       100,000.00 $         96,250.94                    $          96,250.94
     64    Keller & Owens, LLC          $         2,000.00                      $         2,000.00 $          2,000.00   $             ‐ $            2,000.00
     65    P‐Five Solutions, LLC        $         2,000.00                      $         2,000.00                                        $           2,000.00
     66    Infiniti HR, LLC             $       12,000.00 $       6,128,150.94 $      6,140,150.94 $         12,000.00   $   6,147,164.23 $       6,159,164.23
           Automatic Business
     67                                                                                               $       2,000.00   $       7,373.58 $           9,373.58
           Computing, LLC               $         2,000.00 $          7,373.58 $          9,373.58
                                                                                                                                                                                   Page 6 of 49




     68    Payroll Soutions, Inc.       $         5,000.00 $        227,800.74 $        232,800.74 $          5,000.00   $    227,524.29 $          232,524.29
           Triangle Payroll Services,
     69                                                                                               $       2,000.00   $       2,857.62 $           4,857.62
           Inc.                                             $         4,857.62 $          4,857.62
           Harding Shymanski &
     70                                                                                               $       2,000.00   $    237,526.26 $          239,526.26
           Company, P.S.C.                                  $       231,846.99 $        231,846.99
     71    PAYSOURCE, INC               $         2,102.50                      $         2,102.50 $          2,440.40                      $         2,440.40
           Payroll Office of America,
     72                                                                                               $       2,000.00   $    177,621.86 $          179,621.86
                                                                                                                                                                 Doc 313 Filed 12/02/20 Entered 12/02/20 15:49:17




           LLC                                              $       179,621.86 $        179,621.86
                                                                                                                                            $       149,243.63
     73 Deleware Valley Payroll, Inc. $        180,000.00                       $       180,000.00   $     149,243.63
                                                                                                                                                                                         Desc




                                                                                                                                    Exhibit 1, Page 000006
                                                                                                                    Category 2:
                                                        Category 2:                              Category 1:        Settlement
                                    Category 1: Reserve Settlement Account                       Reserve Account    Account Per          Total Available
Claim # Claimant (Remarketer/Client Account Per Claim   Per Claim          Total Category 1 and 2Per Debtor         Debtor               Per Debtor
                                                                                                                                          $         2,000.00
     74 Fiducia Global Solutions, LLC $       2,000.00                       $        2,000.00 $         2,000.00
          Accent Employer Solutions
     75                                                                                          $       1,000.00 $         6,484.97 $              7,484.97
          IV, Inc. (Accent ASO)
                                                         $        9,533.92 $          9,533.92
                                                                                                                                                                                        Case 2:20-bk-10654-VZ




          Accent Employer Solutions,
     76                                                                                          $       1,000.00 $        55,900.55      $        56,900.55
          Inc. (Accent PEO)
                                       $      1,000.00 $         55,900.55 $         56,900.55
     77 Marathon HR Services                           $         25,502.12 $         25,502.12   $       2,000.00 $        23,502.12      $        25,502.12
                                                                                                                                          $         2,000.00
     78 CPAccounting Solutions Inc.    $      2,000.00                     $          2,000.00 $         2,000.00
     79 Payroll Ease                   $      2,000.00                     $          2,000.00 $         2,000.00                     $             2,000.00
     80 Bene‐Care Payroll, LLC                           $      281,469.17 $        281,469.17 $         2,500.00 $       280,449.47 $            282,949.47
                                                                                                                                                                 Main Document




     81 HR Solutions, LLC                                                  $               ‐   $         2,000.00 $       (74,576.06) $           (72,576.06)
     82 CF Investments, Inc            $     10,000.00 $         43,684.63 $         53,684.63 $        10,000.00 $        43,684.63 $             53,684.63
        Shift Human Capital
                                                                                                                                          $        10,000.00
     83 Management                     $     10,000.00                       $       10,000.00   $      10,000.00
     84 Shift Pixy, Inc                $     10,000.00                       $       10,000.00   $      10,000.00                         $        10,000.00
                                                                                                                                                                                  Page 7 of 49




     85 Web Payroll Services, Inc                                                                                   $       4,491.23 $              4,491.23
                                                                           $               ‐
     86 HR 365, LLC                    $     10,000.00 $          9,136.44 $         19,136.44 $        10,000.00 $         9,136.44 $             19,136.44
     87 Exponent Technologies          $    135,000.00 $        488,405.74 $        623,405.74 $       135,000.00 $       484,084.08 $            619,084.08
        Janice Marsh, as Chapter 7
                                                                                                                                          $                ‐
     88 Trustee of Accept Solar                        $         28,956.25   $       28,956.25
     89 Human Resources Inc            $     25,000.00 $         62,594.57   $       87,594.57 $        25,000.00 $        63,382.92      $        88,382.92
     90 SyncHR, Inc.                                   $          4,822.92   $        4,822.92                    $         4,822.92      $         4,822.92
                                                                                                                                                                Doc 313 Filed 12/02/20 Entered 12/02/20 15:49:17




     91 RJDB Enterprises, Inc                          $        106,460.17   $      106,460.17 $         2,000.00 $       104,460.17      $       106,460.17
     92 Decimal, Inc                   $     60,000.00 $         94,040.97   $      154,040.97 $        60,000.00 $        94,040.97      $       154,040.97
     93 Justworks, Inc.                $     10,000.00 $        220,450.68   $      230,450.68                    $       172,522.12      $       172,522.12
                                                                                                                                                                                        Desc




                                                                                                                                  Exhibit 1, Page 000007
                                                                                                                        Category 2:
                                                          Category 2:                               Category 1:         Settlement
                                      Category 1: Reserve Settlement Account                        Reserve Account     Account Per          Total Available
Claim #   Claimant (Remarketer/Client Account Per Claim   Per Claim           Total Category 1 and 2Per Debtor          Debtor               Per Debtor
          Payday Payroll Resources,
     94                                                                                              $       5,000.00   $     172,511.57 $            177,511.57
          Inc                          $         5,000.00                      $         5,000.00
     95   PayNorthwest, LLC            $         2,000.00 $        407,682.60 $        409,682.60 $          2,000.00   $     420,189.45      $       422,189.45
     96   inFocus Payroll, LLC                             $        12,385.98 $         12,385.98 $          2,000.00   $      10,385.98      $        12,385.98
     97   National Payroll             $       55,000.00 $          60,456.61 $        115,456.61 $         55,000.00   $      90,058.26      $       145,058.26
                                                                                                                                                                                            Case 2:20-bk-10654-VZ




     98   IEM of Florida, LLC                              $     1,071,342.72 $      1,071,342.72 $         10,000.00   $   1,061,342.72      $     1,071,342.72
     99   Paymedia, LLC                                    $       133,336.94 $        133,336.94 $          2,000.00   $     149,999.97      $       151,999.97
    100   Payroll Perfect Inc          $         4,000.00 $        381,754.14 $        385,754.14 $          2,000.00   $      61,504.20      $        63,504.20
          Dynamic Human Resources,
    101                                                                                              $       2,000.00   $      77,615.25      $        79,615.25
          Inc.                         $         2,000.00                      $         2,000.00
    102   Paymasters, Inc.                                 $       108,138.89 $        108,138.89 $          5,000.00   $     370,770.58 $            375,770.58
    103   Windsorkent Inc.             $         2,000.00 $         79,080.13 $         81,080.13 $          2,000.00   $      79,080.13 $             81,080.13
          Combined Employer
                                                                                                                                                                     Main Document




    104                                                                                              $      25,000.00   $      13,997.12      $        38,997.12
          Services, Inc.               $       25,000.00 $          13,997.12 $         38,997.12
    105   Clockwork Systems, Inc.      $         3,000.00 $         17,857.79 $         20,857.79 $          3,000.00   $      16,152.34 $             19,152.34
    106   CliftonLarsonAllen LLP                           $       129,805.68 $        129,805.68 $          2,000.00   $     127,805.68 $            129,805.68
    107   SyncHR, Inc.                                     $         3,059.53 $          3,059.53                       $       3,059.53 $              3,059.53
    108 Coastal Payroll Services, Inc                                                               $       2,000.00 $         96,374.73      $        98,374.73
                                        $       2,000.00 $         87,873.00 $          89,873.00
                                                                                                                                                                                      Page 8 of 49




    109 Dominion Payroll Services                                                                 $         5,000.00 $        (76,869.82) $           (71,869.82)
                                        $       5,000.00 $        302,572.71 $         307,572.71
    110 FocusPay Solutions, LLC         $       2,500.00 $        443,138.25 $         445,638.25 $         2,500.00 $        446,288.19 $            448,788.19
    111 Integrity Outsource, LLC        $       2,000.00 $        183,191.20 $         185,191.20 $         2,000.00 $        183,191.20 $            185,191.20
    112 Alpha Payroll Services, LLC                                                               $        10,000.00 $         60,142.70      $        70,142.70
                                        $      10,000.00   $       65,246.74   $        75,246.74
    113   Mint Payroll, LLC             $      12,000.00   $       61,234.01   $        73,234.01 $        12,000.00    $      52,211.91      $        64,211.91
                                                                                                                                                                    Doc 313 Filed 12/02/20 Entered 12/02/20 15:49:17




    114   MassPay, Inc.                 $       1,700.00   $      419,529.13   $       421,229.13 $         1,700.00    $     433,458.81      $       435,158.81
    115   PayPros Inc.                  $     100,000.00   $        7,715.76   $       107,715.76 $       100,000.00    $       1,461.51      $       101,461.51
    116   Pay USA Inc.                  $      12,000.00   $       22,329.90   $        34,329.90 $        11,582.53    $      27,772.25      $        39,354.78
                                                                                                                                                                                            Desc




                                                                                                                                      Exhibit 1, Page 000008
                                                                                                                    Category 2:
                                                        Category 2:                              Category 1:        Settlement
                                    Category 1: Reserve Settlement Account                       Reserve Account    Account Per          Total Available
Claim # Claimant (Remarketer/Client Account Per Claim   Per Claim          Total Category 1 and 2Per Debtor         Debtor               Per Debtor
    117 Solex Payroll Systems Inc                                                                $       5,000.00 $       627,761.51 $            632,761.51
                                         $    5,000.00 $        617,155.88 $        622,155.88
          SourceOne Payroll Services,
    118                                                                                          $       2,000.00 $       114,323.14 $            116,323.14
          Inc                         $       2,000.00 $        104,323.14 $        106,323.14
                                                                                                 $            ‐     $     133,714.70 $            133,714.70
                                                                                                                                                                                        Case 2:20-bk-10654-VZ




    119 Promerio, Inc. ‐ CAPayroll       $    2,500.00 $        114,929.59 $        117,429.59
    120 Verde Human Capital, LLC                                                                 $       2,000.00 $       694,027.81 $            696,027.81
                                         $    2,000.00 $        692,557.86 $        694,557.86
    121 TAG Employer Services LLC                                                                $      20,000.00 $         1,848.05 $             21,848.05
                                         $   20,000.00 $          1,848.05 $         21,848.05
    122 Two Shus Inc. ‐ Paylogic         $    3,500.00 $         50,234.57 $         53,734.57   $       3,000.00 $        48,977.73      $        51,977.73
    123 Valiant Payroll Services, Inc.                                                           $     150,000.00 $       (99,746.65) $            50,253.35
                                                         $      550,189.44 $        550,189.44
                                                                                                                                                                 Main Document




    124   SyncHR, Inc.                                   $       19,500.00 $         19,500.00                     $       14,188.68      $        14,188.68
    125   Vertex Payroll Corp.           $    2,000.00                     $          2,000.00   $       2,000.00                         $         2,000.00
    126   Ameripay Inc.                  $   20,000.00 $         10,967.87 $         30,967.87   $      20,000.00 $        10,967.87      $        30,967.87
    127   Payroll Service Plus           $    5,500.00                     $          5,500.00   $         911.83                         $           911.83
    128   Shore Payroll Solutions        $    2,000.00                     $          2,000.00   $       2,000.00                         $         2,000.00
    129   Infinity Payroll Services      $    5,000.00                     $          5,000.00   $      (3,834.98)                        $        (3,834.98)
                                                                                                                                                                                  Page 9 of 49




    130   Syndeo Outsourcing LLC         $   40,000.00 $         43,830.81 $         83,830.81   $      40,000.00 $        43,830.81      $        83,830.81
    131   Total HCM Inc                  $   10,000.00                     $         10,000.00   $      10,000.00                         $        10,000.00
    132   Accurate Data                  $   10,000.00 $         43,684.63 $         53,684.63   $      10,000.00 $        43,684.63      $        53,684.63
    133 1 Source Business Solutions                                                            $         5,000.00 $        23,334.07      $        28,334.07
                                         $    5,000.00 $        23,334.07 $          28,334.07
    134 Accountable to You               $    2,000.00                    $           2,000.00 $         2,000.00                    $              2,000.00
    135 OnePayHR, LLC                    $    2,000.00 $       163,222.38 $         165,222.38 $         2,000.00 $       163,222.38 $            165,222.38
                                                                                                                                                                Doc 313 Filed 12/02/20 Entered 12/02/20 15:49:17




                                                                                                                                          $        10,000.00
    136 Omega Benefit Strategies         $   10,000.00                      $        10,000.00   $      10,000.00
                                                                                                                                                                                        Desc




                                                                                                                                  Exhibit 1, Page 000009
                                                                                                                    Category 2:
                                                        Category 2:                              Category 1:        Settlement
                                    Category 1: Reserve Settlement Account                       Reserve Account    Account Per          Total Available
Claim # Claimant (Remarketer/Client Account Per Claim   Per Claim          Total Category 1 and 2Per Debtor         Debtor               Per Debtor

          Bert Bathiany IV‐                                                                                                               $                ‐
    137   Professional Payroll Services                   $      3,590.45 $           3,590.45
    138   Segue HR LLC                                    $    155,997.63 $         155,997.63 $        10,000.00 $       145,997.63 $            155,997.63
    139   PayPlans & Benefits             $    2,500.00                   $           2,500.00 $         2,500.00                    $              2,500.00
                                                                                                                                                                                        Case 2:20-bk-10654-VZ




          Professional Payroll
                                                                                                                                          $        10,000.00
    140   Services, Inc                   $   10,000.00                      $       10,000.00   $      10,000.00
    141   VertiSource HR                  $   20,000.00                      $       20,000.00   $      15,000.00                    $             15,000.00
    142   Unify Payroll LLC               $    2,000.00                      $        2,000.00   $       2,000.00   $       7,094.48 $              9,094.48
    143   Business Cents Inc              $    2,200.00                      $        2,200.00   $       2,200.00                    $              2,200.00
    144   Time & Pay Inc                  $    5,000.00 $         3,803.53   $        8,803.53   $       5,000.00   $       4,511.53 $              9,511.53
    145   Payroll Plus Inc                $   15,000.00                      $       15,000.00   $      10,000.00                    $             10,000.00
    146   Yarmouth Payroll Plus           $    2,500.00 $        73,017.82   $       75,517.82   $       2,500.00   $      73,017.82 $             75,517.82
                                                                                                                                                                 Main Document




    147   Payroll Control System          $    5,000.00         $43,335.63   $       48,335.63   $       5,000.00   $      41,573.96 $             46,573.96
    148   Acuff & Acuff Inc               $    2,000.00                      $        2,000.00   $       2,000.00                    $              2,000.00
    149   SinglePoint                     $    2,000.00 $           580.90   $        2,580.90   $       2,000.00   $         580.90 $              2,580.90
    150 Business Financial Human                                                                 $       2,500.00 $        18,339.71      $        20,839.71
                                          $    2,500.00 $        18,339.71 $         20,839.71
        Simplified Employer
                                                                                                                                          $         4,000.00
                                                                                                                                                                                  Page 10 of 49




    151 Solutions LLC                     $    4,000.00                      $        4,000.00 $         4,000.00
        Simplified Employer
        Solutions LLC ‐ Harry Lawn                                                                                  $                ‐    $                ‐
    152 Service                                           $       1,211.27 $          1,211.27
        Simplified Employer
    153 Solutions LLC ‐ Roberts                                                                                     $       4,105.51 $              4,105.51
        Automative Inc                                    $       5,053.31 $          5,053.31
                                                                                                                                                                Doc 313 Filed 12/02/20 Entered 12/02/20 15:49:17




        Simplified Employer
    154 Solutions LLC ‐ A Guardians                                                                                 $         501.43 $                 501.43
        of Hope                                           $         501.43 $            501.43
                                                                                                                                                                                        Desc




                                                                                                                                  Exhibit 1, Page 000010
                                                                                                                         Category 2:
                                                           Category 2:                               Category 1:         Settlement
                                       Category 1: Reserve Settlement Account                        Reserve Account     Account Per          Total Available
Claim #   Claimant (Remarketer/Client Account Per Claim    Per Claim           Total Category 1 and 2Per Debtor          Debtor               Per Debtor
          Varsity Computing, Inc. ‐
    155                                $          2,000.00                                            $       2,000.00   $     (11,014.62) $             (9,014.62)
          DALLASPAY                                                             $         2,000.00
    156   PrimePay, LLC                $        10,000.00                       $        10,000.00 $         10,000.00                         $        10,000.00
    157   Poseidon Consultants         $          3,000.00                      $         3,000.00                                             $         3,000.00
          Green Leaf Payroll &
                                                                                                                                               $        10,000.00
                                                                                                                                                                                              Case 2:20-bk-10654-VZ




    158   Business Solutions, Inc.     $        10,000.00                       $        10,000.00 $         10,000.00
    160   Hard 8 Acquasition           $        10,000.00                       $        10,000.00 $         10,000.00                         $        10,000.00
          Payroll Professional Georgia
                                                                                                      $       5,000.00                         $         5,000.00
    162   ‐ PRPROFFGA                  $          5,000.00                      $         5,000.00
    163   SinglePoint Inc.             $          2,000.00 $            580.90 $          2,580.90                                             $                ‐
    164   PBI Payroll                                       $        84,641.47 $         84,641.47                       $      84,641.47      $        84,641.47
    165   Homework Solutions           $          2,000.00                      $         2,000.00 $          2,000.00                         $         2,000.00
                                                                                                                                                                       Main Document




        Premier Employer Services,                                                                                       $       8,000.00 $              8,000.00
    167 Inc ‐ MRJR Holdings                                 $        8,000.00 $           8,000.00
    168 ShiftPixy, Inc                $        20,000.00                      $          20,000.00 $        20,000.00                          $        20,000.00
        Infinity Payroll Services
                                                                                                   $        (3,834.98)                         $         (3,834.98)
    169 duplicate claim               $          5,000.00                     $           5,000.00
    171 Choice Payroll                                      $       11,735.41 $          11,735.41 $              ‐      $   4,508.99 $      4,508.99
                                                                                                                                                                                        Page 11 of 49




                                                                              $                ‐                                      $             ‐
          TOTAL                       $     1,643,002.50    $   16,660,796.00 $      18,303,798.50 $     1,736,718.43 $ 15,667,015.27 $ 17,403,733.70
          Amount of Stake             $    16,142,725.17
                                                                                                                                                                      Doc 313 Filed 12/02/20 Entered 12/02/20 15:49:17
                                                                                                                                                                                              Desc




                                                                                                                                       Exhibit 1, Page 000011
                                    Total Difference
                                                      Amount to          % Distribution Disputed Claim
                                    in amount
Difference in     Difference in                       Receive Pro Rata of the Stake Amount to be
                                    requested
Category 1        Category 2                          Distribution       Amount         Reserved
$            ‐    $             ‐    $            ‐    $      13,000.00         0.077% $              ‐
$            ‐    $             ‐    $            ‐    $      10,000.00         0.059% $              ‐
$            ‐    $             ‐    $            ‐    $        2,000.00        0.012% $              ‐
$            ‐    $             ‐    $            ‐    $        2,000.00        0.012% $              ‐
$     1,657.98    $             ‐    $     (1,657.98) $         6,342.01        0.037% $              ‐
                                                                                                                                                            Case 2:20-bk-10654-VZ




$           ‐     $             ‐
                                  $             ‐      $     10,000.00          0.059%   $           ‐
$       68.90     $            ‐ $           (68.90)   $      2,431.10          0.014%   $           ‐
$           ‐     $            ‐ $              ‐      $     10,000.00          0.059%   $           ‐
$   (2,500.00)    $     2,500.00 $              ‐      $     20,092.41          0.118%   $           ‐
$           ‐     $            ‐ $              ‐      $     10,000.00          0.059%   $           ‐
  $           ‐    $    50,469.02 $      (50,469.02)   $    531,118.18          3.128%   $     50,469.02
                                                                                                                                     Main Document




$           ‐     $            ‐ $              ‐      $     55,488.15          0.327%   $           ‐
$           ‐     $            ‐ $              ‐      $     40,217.98          0.237%   $           ‐
$           ‐     $            ‐ $              ‐      $     70,311.16          0.414%   $           ‐
$           ‐     $            ‐ $              ‐      $    333,143.03          1.962%   $           ‐
$           ‐     $            ‐ $              ‐      $     48,593.67          0.286%   $           ‐
$           ‐     $            ‐ $              ‐      $      2,500.00          0.015%   $           ‐
$           ‐     $            ‐ $              ‐      $      2,000.00          0.012%   $           ‐
                                                                                                                                                      Page 12 of 49




$           ‐     $            ‐ $              ‐      $      5,000.00          0.029%   $           ‐
$           ‐     $            ‐ $              ‐      $     10,000.00          0.059%   $           ‐
$           ‐     $            ‐ $              ‐      $     16,400.95          0.097%   $           ‐
$           ‐     $             ‐
                                 $              ‐    $       15,123.26          0.089%   $           ‐
$   (2,000.00) $        2,000.00 $              ‐    $       38,571.02          0.227%   $           ‐
$           ‐ $         3,805.34 $        (3,805.34)          24,321.76         0.143%   $           ‐
                                                                                                                                    Doc 313 Filed 12/02/20 Entered 12/02/20 15:49:17




$           ‐ $        48,022.19 $       (48,022.19) $      105,439.15          0.621%   $     48,022.19
$           ‐     $             ‐
                                    $            ‐     $     10,000.00          0.059% $              ‐
                                                                                                                                                            Desc




                                                                                                           Exhibit 1, Page 000012
                                    Total Difference
                                                     Amount to           % Distribution Disputed Claim
                                    in amount
Difference in   Difference in                        Receive Pro Rata    of the Stake Amount to be
                                    requested
Category 1      Category 2                           Distribution        Amount         Reserved
$           ‐   $               ‐
                                    $           ‐      $      5,000.00         0.029% $              ‐
$           ‐   $               ‐
                                    $           ‐      $    20,988.90          0.124%   $           ‐
$          ‐    $            ‐      $           ‐      $     5,000.00          0.029%   $           ‐
                                                                                                                                                           Case 2:20-bk-10654-VZ




$          ‐    $            ‐      $           ‐      $    15,000.00          0.088%   $           ‐
$          ‐    $            ‐      $           ‐      $     5,000.00          0.029%   $           ‐
$          ‐    $            ‐      $           ‐      $    78,479.25          0.462%   $           ‐
$          ‐    $            ‐      $           ‐      $     2,000.00          0.012%   $           ‐
$          ‐    $            ‐      $           ‐      $     5,621.40          0.033%   $           ‐
$          ‐    $            ‐      $           ‐      $     6,325.65          0.037%   $           ‐
$          ‐    $            ‐      $           ‐      $    65,195.94          0.384%   $           ‐
$          ‐    $            ‐      $           ‐      $     2,000.00          0.012%   $           ‐
                                                                                                                                    Main Document




$        0.45   $            ‐      $         (0.45)   $     4,999.55          0.029%   $           ‐
$   23,940.49   $            ‐      $    (19,940.49)   $          ‐            0.000%   $      2,000.00
$          ‐    $            ‐      $           ‐      $    10,000.00          0.059%   $           ‐
$          ‐    $            ‐      $           ‐      $    12,482.16          0.074%   $           ‐
$          ‐    $       989.41      $       (989.41)   $     2,000.00          0.012%   $           ‐
$    2,000.00   $            ‐      $           ‐      $     2,000.00          0.012%   $           ‐
                                                                                                                                                     Page 13 of 49




$   (5,000.00) $      5,000.00
                                    $           ‐      $    16,536.00          0.097% $              ‐
$           ‐   $               ‐   $           ‐      $    20,000.00          0.118% $              ‐
$           ‐   $               ‐
                                    $           ‐      $     2,000.00          0.012% $              ‐
$           ‐   $               ‐   $           ‐      $     3,000.00          0.018% $              ‐
$           ‐   $               ‐   $           ‐      $   226,616.86          1.335% $              ‐
                                                                                                                                   Doc 313 Filed 12/02/20 Entered 12/02/20 15:49:17




$           ‐   $               ‐
                                    $           ‐      $    20,016.11          0.118% $              ‐
                                                                                                                                                           Desc




$           ‐   $               ‐   $           ‐      $    34,547.77          0.203% $              ‐


                                                                                                          Exhibit 1, Page 000013
                               Total Difference
                                                Amount to          % Distribution   Disputed Claim
                               in amount
Difference in    Difference in                  Receive Pro Rata of the Stake       Amount to be
                               requested
Category 1       Category 2                     Distribution       Amount           Reserved
$            ‐   $ (20,680.09) $      20,680.09 $         2,500.00        0.015%     $            ‐
$            ‐   $           ‐
                                   $         ‐      $     42,388.20       0.250% $                ‐
$            ‐   $           ‐     $         ‐      $     10,000.00       0.059% $                ‐
$            ‐   $           ‐     $         ‐      $     16,825.87        0.10%
                                                                                                                                                       Case 2:20-bk-10654-VZ




$            ‐   $           ‐     $         ‐      $      2,000.00       0.012% $                ‐
$            ‐   $      356.00
                                   $     (356.00) $       18,592.28       0.109% $                ‐
$            ‐   $           ‐
                                   $         ‐      $       6,481.13      0.038% $                ‐
$            ‐   $           ‐
                                 $           ‐      $       3,132.18      0.018%    $             ‐
                                                                                                                                Main Document




$           ‐    $            ‐ $            ‐      $       2,000.00      0.012%    $             ‐
$     3,749.06   $            ‐ $      (3,749.06)   $      96,250.94      0.567%    $             ‐
$           ‐    $            ‐ $            ‐      $       2,000.00      0.012%    $             ‐
$     2,000.00   $            ‐ $            ‐      $       2,000.00      0.012%    $             ‐
$           ‐    $   (19,013.29) $     19,013.29    $   6,140,150.94     36.162%    $             ‐
$            ‐   $           ‐
                                   $         ‐    $        9,373.58       0.055% $                ‐
                                                                                                                                                 Page 14 of 49




$            ‐   $      276.45     $     (276.45) $      232,524.29       1.369% $                ‐
$    (2,000.00) $      2,000.00
                                   $         ‐      $       2,857.62      0.017% $                ‐
$    (2,000.00) $     (5,679.27)
                                   $    7,679.27 $       231,846.99       1.365% $                ‐
$      (337.90) $            ‐     $      337.90 $         2,102.50       0.012% $                ‐
$    (2,000.00) $      2,000.00
                                                                                                                               Doc 313 Filed 12/02/20 Entered 12/02/20 15:49:17




                                   $         ‐      $    177,621.86       1.046% $                ‐
$    30,756.37 $             ‐
                                   $   (30,756.37) $     149,243.63       0.879% $                ‐
                                                                                                                                                       Desc




                                                                                                      Exhibit 1, Page 000014
                                     Total Difference
                                                      Amount to           % Distribution Disputed Claim
                                     in amount
Difference in    Difference in                        Receive Pro Rata    of the Stake Amount to be
                                     requested
Category 1       Category 2                           Distribution        Amount         Reserved
$           ‐    $               ‐
                                     $           ‐      $      2,000.00         0.012% $              ‐

$   (1,000.00) $       3,048.95
                                     $     (2,048.95) $        7,484.97         0.044% $        2,048.95
                                                                                                                                                            Case 2:20-bk-10654-VZ




$           ‐    $               ‐
                                $                ‐      $    56,900.55          0.335% $              ‐
$   (2,000.00) $       2,000.00 $                ‐      $    25,502.12          0.150% $              ‐
$           ‐    $               ‐
                                     $           ‐      $     2,000.00          0.012%   $            ‐
$           ‐    $           ‐       $           ‐      $     2,000.00          0.012%   $            ‐
$   (2,500.00)   $    1,019.70       $      1,480.30    $   281,469.17          1.658%   $            ‐
                                                                                                                                     Main Document




$   (2,000.00)   $   74,576.06       $    (72,576.06)   $          ‐            0.000%   $            ‐
$           ‐    $           ‐       $           ‐      $    53,684.63          0.316%   $            ‐
$           ‐    $               ‐
                                     $           ‐      $    10,000.00          0.059% $              ‐
$           ‐    $               ‐   $           ‐      $    10,000.00          0.059% $              ‐
$           ‐    $    (4,491.23)
                                                                                                                                                      Page 15 of 49




                                $           4,491.23 $        4,491.23          0.026% $              ‐
$           ‐    $           ‐ $                 ‐    $      19,136.44          0.113% $              ‐
$           ‐    $     4,321.66 $          (4,321.66) $     619,084.08          3.646% $              ‐
$           ‐    $   28,956.25
                                $         (28,956.25)   $    28,956.25          0.171%   $           ‐
$           ‐    $     (788.35) $             788.35    $    87,594.57          0.516%   $           ‐
$           ‐    $           ‐ $                 ‐      $          ‐            0.000%   $           ‐
                                                                                                                                    Doc 313 Filed 12/02/20 Entered 12/02/20 15:49:17




$   (2,000.00)   $    2,000.00 $                 ‐      $   106,460.17          0.627%   $           ‐
$           ‐    $           ‐ $                 ‐      $   154,040.97          0.907%   $           ‐
$   10,000.00    $   47,928.56 $          (57,928.56)   $   172,522.12          1.016%   $     57,928.56
                                                                                                                                                            Desc




                                                                                                           Exhibit 1, Page 000015
                                    Total Difference
                                                     Amount to            % Distribution Disputed Claim
                                    in amount
Difference in   Difference in                        Receive Pro Rata     of the Stake Amount to be
                                    requested
Category 1      Category 2                           Distribution         Amount         Reserved
$           ‐   $ (172,511.57)
                                    $    172,511.57    $       5,000.00         0.029%   $            ‐
$          ‐ $ (12,506.85)          $     12,506.85    $     409,682.60         2.413%   $            ‐
$ (2,000.00) $   2,000.00           $           ‐      $      12,385.98         0.073%   $            ‐
$          ‐ $ (29,601.65)          $     29,601.65    $     145,058.26         0.854%   $            ‐
                                                                                                                                                            Case 2:20-bk-10654-VZ




$ (10,000.00) $ 10,000.00           $           ‐      $   1,071,342.72         6.310%
$ (2,000.00) $ (16,663.03)          $     18,663.03    $     133,336.94         0.785%   $           ‐
$   2,000.00 $ 320,249.94           $   (322,249.94)   $      63,504.20         0.374%   $    322,349.94
$           ‐   $   (77,615.25)
                              $           77,615.25 $         2,000.00          0.012% $              ‐
$   (5,000.00) $ (262,631.69) $          267,631.69 $       108,138.89          0.637% $              ‐
$           ‐ $            ‐ $                  ‐   $        81,080.13          0.478% $              ‐
                                                                                                                                     Main Document




$           ‐   $               ‐
                               $                ‐      $     38,997.12          0.230%   $           ‐
$           ‐ $       1,705.45 $          (1,705.45)   $     19,152.34          0.113%   $      1,705.45
$   (2,000.00) $      2,000.00 $                ‐      $    129,805.68          0.764%   $           ‐
$           ‐ $             ‐ $                 ‐      $      3,059.53          0.018%   $           ‐
$           ‐   $    (8,501.73)
                                    $      8,501.73 $        89,873.00          0.529% $              ‐
                                                                                                                                                      Page 16 of 49




$           ‐   $ 379,442.53
                                $       (379,442.53) $             ‐            0.000% $      307,572.71
$           ‐   $    (3,149.94) $          3,149.94 $       445,638.25          2.625% $             ‐
$           ‐   $            ‐ $                ‐    $      185,191.20          1.091% $             ‐
$           ‐   $     5,104.04
                                    $     (5,104.04)   $     70,142.70          0.413%   $           ‐
$           ‐   $     9,022.10      $     (9,022.10)   $     64,211.91          0.378%   $      9,022.10
                                                                                                                                    Doc 313 Filed 12/02/20 Entered 12/02/20 15:49:17




$           ‐   $   (13,929.68)     $     13,929.68    $    421,229.13          2.481%   $           ‐
$           ‐   $     6,254.25      $     (6,254.25)   $    101,461.51          0.598%   $      6,254.25
$      417.47   $    (5,442.35)     $      5,024.88    $     34,329.90          0.202%   $           ‐
                                                                                                                                                            Desc




                                                                                                           Exhibit 1, Page 000016
                                     Total Difference
                                                      Amount to          % Distribution Disputed Claim
                                     in amount
Difference in    Difference in                        Receive Pro Rata   of the Stake Amount to be
                                     requested
Category 1       Category 2                           Distribution       Amount         Reserved
$           ‐    $   (10,605.63)
                                     $     10,605.63 $      622,155.88         3.664% $              ‐
$           ‐    $   (10,000.00)
                                     $     10,000.00 $      106,323.14         0.626% $              ‐
$     2,500.00 $     (18,785.11)
                                                                                                                                                           Case 2:20-bk-10654-VZ




                                     $     16,285.11 $      117,429.59         0.692% $              ‐
$           ‐    $    (1,469.95)
                                     $      1,469.95 $      694,557.86         4.091% $              ‐
$           ‐    $               ‐
                                $                ‐    $      21,848.05         0.129% $              ‐
$      500.00    $     1,256.84 $          (1,756.84) $      51,977.73         0.306% $              ‐
$ (150,000.00) $ 649,936.09
                                $        (499,936.09)   $    50,253.35         0.296%   $    499,936.09
                                                                                                                                    Main Document




$           ‐    $     5,311.32 $          (5,311.32)   $    19,500.00         0.115%   $           ‐
$           ‐    $           ‐ $                 ‐      $     2,000.00         0.012%   $           ‐
$           ‐    $           ‐ $                 ‐      $    30,967.87         0.182%   $           ‐
$     4,588.17   $           ‐ $           (4,588.17)   $       911.83         0.005%   $      4,588.17
$           ‐    $           ‐ $                 ‐      $     2,000.00         0.012%   $           ‐
$     8,834.98   $           ‐ $           (8,834.98)   $          ‐           0.000%   $      5,000.00
                                                                                                                                                     Page 17 of 49




$           ‐    $           ‐ $                 ‐      $    83,830.81         0.494%   $           ‐
$           ‐    $           ‐ $                 ‐      $    10,000.00         0.059%   $           ‐
$           ‐    $           ‐ $                 ‐      $    53,684.63         0.316%   $           ‐
$           ‐    $               ‐
                                     $           ‐      $    28,334.07         0.167% $              ‐
$           ‐    $               ‐   $           ‐      $     2,000.00         0.012% $              ‐
$           ‐    $               ‐   $           ‐      $   165,222.38         0.973% $              ‐
                                                                                                                                   Doc 313 Filed 12/02/20 Entered 12/02/20 15:49:17




$           ‐    $               ‐
                                     $           ‐      $    10,000.00         0.059% $              ‐
                                                                                                                                                           Desc




                                                                                                          Exhibit 1, Page 000017
                                     Total Difference
                                                      Amount to           % Distribution Disputed Claim
                                     in amount
Difference in    Difference in                        Receive Pro Rata    of the Stake Amount to be
                                     requested
Category 1       Category 2                           Distribution        Amount         Reserved

$           ‐    $     3,590.45
                                     $     (3,590.45) $            ‐            0.000% $        3,590.45
$ (10,000.00) $      10,000.00       $           ‐    $     155,997.63          0.919% $             ‐
$          ‐ $               ‐       $           ‐    $       2,500.00          0.015% $             ‐
                                                                                                                                                            Case 2:20-bk-10654-VZ




$           ‐    $               ‐
                                 $               ‐      $    10,000.00          0.059%   $           ‐
$     5,000.00   $            ‐ $          (5,000.00)   $    15,000.00          0.088%   $      5,000.00
$           ‐    $    (7,094.48) $          7,094.48    $     2,000.00          0.012%   $           ‐
$           ‐    $            ‐ $                ‐      $     2,200.00          0.013%   $           ‐
$           ‐    $      (708.00) $            708.00    $     8,803.53          0.052%   $           ‐
$     5,000.00   $            ‐ $          (5,000.00)   $    10,000.00          0.059%   $      5,000.00
$           ‐    $            ‐ $                ‐      $    75,517.82          0.445%   $           ‐
                                                                                                                                     Main Document




$           ‐    $     1,761.67 $          (1,761.67)   $    46,573.96          0.274%   $           ‐
$           ‐    $            ‐ $                ‐      $     2,000.00          0.012%   $           ‐
$           ‐    $            ‐ $                ‐      $     2,580.90          0.015%   $           ‐
$           ‐    $               ‐
                                     $           ‐      $    20,839.71          0.123% $              ‐
$           ‐    $               ‐
                                                                                                                                                      Page 18 of 49




                                     $           ‐      $      4,000.00         0.024% $              ‐

$           ‐    $     1,211.27
                                     $     (1,211.27) $             ‐           0.000% $        1,211.27

$           ‐    $       947.80
                                     $       (947.80) $        4,105.51         0.024% $          947.80
                                                                                                                                    Doc 313 Filed 12/02/20 Entered 12/02/20 15:49:17




$           ‐    $               ‐
                                     $           ‐      $       501.43          0.003% $              ‐
                                                                                                                                                            Desc




                                                                                                           Exhibit 1, Page 000018
                                    Total Difference
                                                     Amount to           % Distribution Disputed Claim
                                    in amount
Difference in   Difference in                        Receive Pro Rata    of the Stake Amount to be
                                    requested
Category 1      Category 2                           Distribution        Amount         Reserved
$           ‐   $   11,014.62
                                    $    (11,014.62) $            ‐            0.000% $        2,000.00
$           ‐ $                 ‐   $           ‐    $      10,000.00          0.059% $             ‐
$     3,000.00 $                ‐   $           ‐    $       3,000.00          0.018% $             ‐
$           ‐   $               ‐
                                                                                                                                                           Case 2:20-bk-10654-VZ




                                    $           ‐    $      10,000.00          0.059% $              ‐
$           ‐   $               ‐   $           ‐    $      10,000.00          0.059% $              ‐
$           ‐   $               ‐
                                    $           ‐    $       5,000.00          0.029%   $           ‐
$     2,000.00 $        580.90                       $            ‐            0.000%   $      2,580.90
$           ‐ $              ‐      $           ‐    $      84,641.47          0.498%   $           ‐
$           ‐ $              ‐      $           ‐    $       2,000.00          0.012%   $           ‐
                                                                                                                                    Main Document




$           ‐   $               ‐
                                    $           ‐    $       8,000.00          0.047% $              ‐
$           ‐   $               ‐   $           ‐    $      20,000.00          0.118% $              ‐
$     8,834.98 $                ‐
                           $              (8,834.98) $             ‐                  $             ‐
$         ‐ $     7,226.42 $              (7,226.42) $        4,508.99         0.027% $        7,226.42
                                                                                                                                                     Page 19 of 49




$         ‐ $            ‐
$ (93,715.93) $ 993,780.73                           $ 16,979,512.83         100.000% $ 1,344,454.27
                                                                                                                                   Doc 313 Filed 12/02/20 Entered 12/02/20 15:49:17
                                                                                                                                                           Desc




                                                                                                          Exhibit 1, Page 000019
Case 2:20-bk-10654-VZ   Doc 313 Filed 12/02/20 Entered 12/02/20 15:49:17       Desc
                         Main Document    Page 20 of 49




                               EXHIBIT 2




                                                                Exhibit 2, Page 000020
                  Case 2:20-bk-10654-VZ         Doc 313 Filed 12/02/20 Entered 12/02/20 15:49:17              Desc
                                                 Main Document    Page 21 of 49



                       1 James C. Bastian, Jr. - Bar No. 175415
                         Melissa Davis Lowe - Bar No. 245521
                       2 SHULMAN BASTIAN FRIEDMAN & BUI LLP
                         100 Spectrum Center Drive, Suite 600
                       3 Irvine, California 92618
                         Telephone:      (949) 340-3400
                       4 Facsimile:      (949) 340-3000
                         Email:          JBastian@shulmanbastian.com
                       5                 MLowe@shulmanbastian.com

                       6 Attorneys for Cachet Financial Services,
                         Debtor and Debtor in Possession
                       7

                       8                            UNITED STATES BANKRUPTCY COURT

                       9               CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION

                     10

                     11     In re                                       Case No. 2:20-bk-10654-VZ

                     12     CACHET FINANCIAL SERVICES, a                Chapter 11
                            California corporation
                     13     aka Cachet                                  ORDER GRANTING DEBTOR AND
                            fka Cachet Banq, Inc.,                      DEBTOR IN POSSESSION’S MOTION
                     14                                                 FOR AN ORDER AUTHORIZING
                                          Debtor.                       DISBURSEMENT OF STAKE IN
                     15
                                                                        BANCORP INTERPLEADER ACTION
                     16
                                                                        Hearing:
                     17                                                 Date: December 10, 2020
                                                                        Time: 11:00 a.m.
                     18                                                 Place: Courtroom 1368
                     19                                                        United States Bankruptcy Court
                                                                               255 E. Temple Street
                     20                                                        Los Angeles, CA 90012

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
  SHULMAN BASTIAN
 FRIEDMAN & BUI LLP                                                 1
100 Spectrum Center Drive   6153-001
        Suite 600                                                                              Exhibit 2, Page 000021
    Irvine, CA 92618
                  Case 2:20-bk-10654-VZ               Doc 313 Filed 12/02/20 Entered 12/02/20 15:49:17                  Desc
                                                       Main Document    Page 22 of 49



                       1               The Motion of Cachet Financial Services, Inc., the debtor and debtor-in-possession herein

                       2 (“Debtor”), for an Order Authorizing Disbursement of Stake in Bancorp Interpleader Action

                       3 (Docket 266) (“Motion”) came on for hearing on December 1, 2020 at 10:00 a.m. and for a continued

                       4 hearing on December 10, 2020 at 11:00 a.m., the Honorable Vincent P. Zurzolo, United States

                       5 Bankruptcy Judge, presiding. Shulman Bastian Friedman & Bui LLP, through James C. Bastian,

                       6 Jr., appeared on behalf of the Debtor. Other parties appeared as reflected in the Court’s record.

                       7               The Court, after having considered the Motion (as amended as described on the record at the

                       8 prior hearing held on December 1, 2020 and in the supplemental documents filed with the Court on

                       9 December 2, 2020) and all responses and replies filed thereto, and the arguments of counsel at the

                     10 hearing on the Motion, the Court finding that due and proper notice has been given to all parties in

                     11 interest, and based upon the Court’s findings as stated on the record, IT IS ORDERED:

                     12                1)     The Motion is GRANTED as set forth herein.

                     13                2)     The automatic stay imposed pursuant to 11 U.S.C. §362(a) is hereby modified to

                     14 allow the Debtor to take such actions in the Bancorp Interpleader1 as necessary to enter into the

                     15 transactions and carry out the disbursements contemplated in the Motion, including to file a

                     16 responsive pleading and counter claims and cross claims in the Bancorp Interpleader and to enter

                     17 into a stipulation to request or provide for the District Court to order that the Stake in the Bancorp

                     18 Interpleader may be disbursed to all Claimants other than the Debtor in accordance with Exhibit “1”

                     19 attached hereto.

                     20                3)     With respect to Disputed Claims, a pro rata distribution is authorized to be made
                     21 from the Bancorp Interpleader based on the amount of the claim that is undisputed. The amount of

                     22 the disputed portion of any Disputed Claim shall be disbursed to the Debtor and shall be held in a

                     23 segregated Debtor-in-Possession bank account to be established by the Debtor (“Reserve Account”)

                     24 pending further order of this Court.

                     25                4)     The Debtor is authorized to take such actions and execute documentation as
                     26 necessary to disclaim and/or waive any right to disbursement to which it would otherwise be entitled

                     27
                            1
                     28         Any capitalized terms not otherwise defined herein shall have the meaning set forth in the Motion.
  SHULMAN BASTIAN
 FRIEDMAN & BUI LLP
100 Spectrum Center Drive
        Suite 600                                                              2                         Exhibit 2, Page 000022
    Irvine, CA 92618            6153-001
                  Case 2:20-bk-10654-VZ          Doc 313 Filed 12/02/20 Entered 12/02/20 15:49:17                  Desc
                                                  Main Document    Page 23 of 49



                       1 to receive on account of sums which were in its operating account at Bancorp and which are part of

                       2 the Stake (“Disclaimed Amount”) to allow the entirety of the Stake to be disbursed to the Claimants

                       3 as contemplated herein and in the Motion without prejudice to any claims the Debtor may have

                       4 against third parties, including Bancorp, including any claims that would otherwise be required to

                       5 be brought pursuant to Federal Rule of Civil Procedure Rule 13 or applicable law, which claims are

                       6 expressly reserved. Notwithstanding the foregoing, the Debtor may not otherwise seek recovery of

                       7 the Disclaimed Amount from Bancorp once disbursed to Claimants as contemplated in the Motion

                       8 and any defenses or claims of Bancorp vis a vis the Debtor are reserved.

                       9           5)    A status conference regarding the Bancorp Interpleader and the implementation of

                     10 the transactions and disbursements contemplated by the Motion will be held on February ___, 2021

                     11 at ______. The Debtor shall file a status report regarding the Bancorp Interpleader by no later than

                     12 February __, 2021.

                     13

                     14

                     15

                     16

                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
  SHULMAN BASTIAN
 FRIEDMAN & BUI LLP
100 Spectrum Center Drive
        Suite 600                                                        3                          Exhibit 2, Page 000023
    Irvine, CA 92618        6153-001
            Case 2:20-bk-10654-VZ                  Doc 313 Filed 12/02/20 Entered 12/02/20 15:49:17                                              Desc
                                                    Main Document    Page 24 of 49



                                          PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
100 Spectrum Center Drive, Suite 600, Irvine, CA 92618

A true and correct copy of the foregoing document entitled (specify) NOTICE OF AMENDED DISTRIBUTION SCHEDULE AND
AMENDED ORDER RE: DEBTOR AND DEBTOR IN POSSESSION’S MOTION FOR AN ORDER AUTHORIZING
DISBURSEMENT OF STAKE IN BANCORP INTERPLEADER ACTION will be served or was served (a) on the judge in chambers
in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General Orders
and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date) December 2, 2020, I
checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following persons are on the
Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                                 Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) December 2, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class, postage
prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be completed no later
than 24 hours after the document is filed.



                                                                                                 Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) December 2, 2020, I served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service method), by
facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
mail to, the judge will be completed no later than 24 hours after the document is filed.


jgmarsh@janicegmarshllc.com

rslaugh@potteranderson.com

gtorrell@health-law.com

guessd@gtlaw.com
                                                                                                 Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  December 2, 2020               Sandra I. Alarcon                                                     /s/ Sandra I. Alarcon
  Date                           Printed Name                                                          Signature




                This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                                 F 9013-3.1.PROOF.SERVICE
            Case 2:20-bk-10654-VZ                   Doc 313 Filed 12/02/20 Entered 12/02/20 15:49:17                                              Desc
                                                     Main Document    Page 25 of 49



                                                                NEF SERVICE LIST

           Jefferson M Allen jallen@ccealaw.com, jeffersonallen1968@gmail.com
           James C Bastian jbastian@shulmanbastian.com
           Thomas A Buford tbuford@bskd.com, psutton@bskd.com
           Nick Cirignano ncirignano@zsws.com
           Louis J. Cisz lcisz@nixonpeabody.com, jzic@nixonpeabody.com
           Oscar Estrada oestrada@ttc.lacounty.gov
           Timothy W Evanston tevanston@swelawfirm.com,
            gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
           Michael A Fleming mfleming@plunkettcooney.com, kjohnston@plunkettcooney.com
           Jared T Green jgreen@svglaw.com, spappa@svglaw.com
           David M. Guess guessd@gtlaw.com
           Brian D Huben hubenb@ballardspahr.com, carolod@ballardspahr.com
           Ori Katz okatz@sheppardmullin.com, lsegura@sheppardmullin.com
           Jeannie Kim jekim@sheppardmullin.com, dgatmen@sheppardmullin.com
           Kevin M Lippman klippman@munsch.com, pmoore@munsch.com
           Melissa Davis Lowe mlowe@shulmanbastian.com, avernon@shulmanbastian.com
           Robert S Marticello Rmarticello@swelawfirm.com,
            gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
           Dennis D Miller dmiller@lubinolson.com
           Kathleen M Miller kmiller@skjlaw.com
           Kelly L Morrison kelly.l.morrison@usdoj.gov
           Kevin H Morse kmorse@clarkhill.com, blambert@clarkhill.com
           Alan I Nahmias anahmias@mbnlawyers.com, jdale@mbnlawyers.com
           Ryan D O'Dea rodea@shulmanbastian.com, LGauthier@shulmanbastian.com
           Faye C Rasch frasch@wgllp.com, kadele@wgllp.com;vrosales@wgllp.com
           Allan D Sarver ADS@asarverlaw.com
           Gary F Torrell gtorrell@health-law.com
           United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
           Sharon Z. Weiss sharon.weiss@bclplaw.com,
            raul.morales@bclplaw.com,REC_KM_ECF_SMO@bclplaw.com

                                                              EMAIL SERVICE LIST
 RFSN AND CLAIM FILED ON BEHALF OF                 RFSN ON BEHALF OF VERDE HUMAN                           RFSN ON BEHALF OF JUSTWORKS INC
 INTERPLEADER REMARKETER PARTY                     CAPITAL LLC (COMMITTEE MEMBER)                          GEORGE W SHUSTER JR ESQ
 - CHECK MATE PAYROLL LLC                          THOMAS A BUFORD III ESQ                                 WILMERHALE
 WAYNE Z BENNETT ESQ                               BUSH KORNFELD LLP                                       Email: george.shuster@wilmerhale.com
 CLYDESNOW                                         Email: tbuford@bskd.com
 Email: wzb@clydesnow.com


 RFSN       ON   BEHALF       OF     PAYDAY        ATTORNEY FOR INFINITI HR LLC                            RFSN ON BEHALF OF MARATHON HR
 PAYROLL RESOURCES INC                             DENNIS A MELORO ESQ                                     SERVICES LLC
 ALAN H BARBANEL ESQ                               GREENBERG TRAURIG LLP                                   JEFFERSON M ALLEN ESQ
 HENRY C TRUSZKOWSKI ESQ                           Email: melorod@gtlaw.com                                COHEN COOPER ESTEP & ALLEN LLC
 PAUL IMPELLEZZERI ESQ                                                                                     Email: jallen@ccealaw.com
 BARBANEL & TREUER PC
 Email:              abarbanel@btlawla.com;
 htruszkowski@btlawla.com;
 pimpellezzeri@btlawla.com



                 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                                  F 9013-3.1.PROOF.SERVICE
            Case 2:20-bk-10654-VZ                  Doc 313 Filed 12/02/20 Entered 12/02/20 15:49:17                                              Desc
                                                    Main Document    Page 26 of 49


 RFSN ON BEHALF OF               ADVANCED         RFSN ON BEHALF OF HR LEDGER INC                         RFSN ON BEHALF OF PAYMASTERS INC
 PAYROLL SOLUTIONS, INC., ALLIANCE                KATHLEEN C LYON ESQ                                     KEVIN M MORSE ESQ
 BUSINESS      SOLUTIONS,        APPROVED         ARONOWITZ SKIDMORE LYON                                 CLARK HILL LLP
 PAYROLL,      INC.    AND,      APPROVED         Email: klyon@asilaw.org                                 Email: kmorse@clarkhill.com
 STAFFING,     INC.,   ASTRA       PAYROLL
 SERVICES, CEOS CORPORATION D/B/A
 TIMEPAYS,     CHARLESTON          PAYROLL
 PLUS, LLC, EAZEPAY, LLC, IGNITE PEO
 SERVICES
 JAMES S GREEN ESQ
 JARED T GREEN ESQ
 SEITZ VAN OGTROP & GREEN PA
 Email:                  jgreen@svglaw.com;
 jtgreen@svglaw.com


 RFSN ON BEHALF OF PAYMASTERS INC                 RFSN ON BEHALF OF PAYMASTERS INC                        RFSN       ON     BEHALF        OF     COMINBED
 WILLIAM G ASMAKIS JR ESQ                         SHANNON L DEEBY ESQ                                     EMPLOYER SERVICES AND AMERIPAY INC
 CLARK HILL LLP                                   CLARK HILL LLP                                          THEODORE E BACON ESQ
 Email: wasimakis@clarkhill.com                   Email: sdeeby@clarkhill.com                             ALVARADOSMTIH APC
                                                                                                          Email: tbacon@alvaradosmith.com


 RFSN ON BEHALF OF HR SOLUTIONS                   RFSN ON BEHALF OF DYNAMIC HUMAN                         NEF ON BEHALF OF CLASS PLAINTIFF
 LLC                                              RESOURCES INC, RISK SECURITY INC,                       VELETA STEVENS
 LORETTA G MINCE ESQ                              DYNAMIC HR OF FLORIDA LLC AND                           ROBERT S MARTICELLO ESQ
 FISHMAN HAYGOOD LLP                              DYNAMIC HR SERVICES LLC                                 TIMOTHY W EVANSTON ESQ
 Email: lmince@fishmanhaygood.com                 MICHAEL A FLEMING ESQ                                   SMILEY WANG-EKVALL LLP
                                                  PLUNKETT COONEY                                         Email:                tevanston@swelawfirm.com;
                                                  Email:            mfleming@plunkettcooney.com;          rmarticello@swelawfirm.com
                                                  cwhall@dynamichr.com;


 SCHEDULE F                                       SCHEDULE F - 20 LARGEST                                 SCHEDULE F - 20 LARGEST
 BANCORP BANK                                     CDW DIRECT                                              EQUIFAX INFORMATION SVCS LLC
 ATTN PRESIDENT OR MANAGER AGENT                  ATTN PRESIDENT OR MANAGER AGENT                         ATTN PRESIDENT OR MANAGER AGENT
 ATTN ERIKA R CAESAR, ASSISTANT                   ATTN BOBBY DALTON                                       Email: cust.serv@equifax.com
 GENERAL COUNSEL                                  Email: bobbdal@cdw.com; credit@cdw.com
 Email: ecaesar@thebancorp.com


 SCHEDULE F - 20 LARGEST                          SCHEDULE F - 20 LARGEST                                 SCHEDULE F - 20 LARGEST
 LOEB & LOEB                                      PASADENA FIRE RECOVERY PROGRAM                          WESPAY ADVISORS
 ATTN PRESIDENT OR MANAGER AGENT                  ATTN PRESIDENT OR MANAGER AGENT                         ATTN PRESIDENT OR MANAGER AGENT
 Email: epayment@loeb.com                         Email: pasadenacafire@alarm-billing.com                 Email: cburnett@wespay.org


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 1-2-3 PAYROLL & HR SERVICES                      1 SOURCE BUSINESS SOLUTIONS                             AUTOMATIC BUSINESS COMPUTING LLC
 ATTN SANDY MANISCALCO PRESIDENT                  C/O JAMES HARWARD ESQ                                   ATTN MICHAEL SHAW MEMBER
 Email:            sandy@1-2-3payroll.com;        HAWARD & ASSSOCIATES                                    Email: mike@abc-payroll.com
 anthony@1-2-3payrollcom                          Email: james.hardward@harwardlaw.com




                This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                                 F 9013-3.1.PROOF.SERVICE
            Case 2:20-bk-10654-VZ                     Doc 313 Filed 12/02/20 Entered 12/02/20 15:49:17                                              Desc
                                                       Main Document    Page 27 of 49


 SCHEDULE F                                          SCHEDULE F                                              CLAIM FILED
 ABSOULTE TECHNOLOGY INC                             ACCENT EMPLOYER SOLUTIONS INC                           ACCENT EMPLOYER SOLUTIONS IV INC
 ATTN JAMES LOVE PRESIDENT                           ACCENT PEO                                              ACCENT ASO
 Email: jlove1970@bendcable.com                      ATTN RANDY MCBRIDE PRESIDENT                            C/O ACCENT EMPLOYER SOLUTIONS INC
                                                     Email:              randy@accentcompanies.com;          ATTN RANDY MCBRIDE PRESIDENT
                                                     r_mcbride@accentcompanies.com;                          Email:              randy@accentcompanies.com;
                                                                                                             r_mcbride@accentcompanies.com;


 SCHEDULE F                                          SCHEDULE F - CLAIM FILED                                ADDITIONAL NOTICE
 ACCESS 1 SOURCE NC                                  ACCOUNTABLE TO YOU INC                                  ACCOUNTABLE TO YOU INC
 ATTN MICHAEL LEFEVERS PRESIDENT                     ATTN MOLLY OKERLUND PRESIDENT                           ATTN MOLLY OKERLUND PRESIDENT
 Email: mike@a1s-nc.com                              Email:           molly@accountabletoyouinc.com;         Email:           molly@accountabletoyouinc.com;
                                                     molly@atysolutions.com                                  molly@atysolutions.com


 SCHEDULE F                                          SCHEDULE F                                              ADDITIONAL NOTICE FOR ACCUPAY INC
 ACCUCHEX CORPORATION                                ACCUPAY INC DBA ACCUPAY SYSTEMS                         DBA ACCUPAY SYSTEMS
 ATTN PRESIDENT OR MANAGER AGENT                     ATTN RYAN MOFFETT PRESIDENT                             ACCUPAY INC DBA ACCUPAY SYSTEMS
 ATTN       GARY    FRIEDERS      OPERATIONS         Email: ryan@accupaysystems.com                          ATTN FELIX MWANIA
 MANAGER                                                                                                     Email: felix@accupaysystems.com
 Email: gary.frieders@accuchex.com


 SCHEDULE F                                          SCHEDULE F                                              SCHEDULE F
 ASSOCIATED            HUMAN           CAPITAL       C & A ASSOCIATES INC                                    ACCU-RITE PAYROLL SERVICES
 MANAGEMENT                                          ACCUTRAC PAYROLL SERVICES                               ATTN GERALD LAWRENCE PRESIDENT
 ASSOCIATED JCM                                      ATTN CHARLES LABRECQUE PRESIDENT                        Email: gerry@accuritepayroll.com
 ATTN ROB BASSO CEO                                  Email: Chuck@accutracservices.com
 Email: Rbasso@AssociatedHCM.com


 SCHEDULE F                                          SCHEDULE F                                              SCHEDULE F
 ACE PAYROLL SERVICES INC                            ACROPRINT TIME RECORDER COMPANY                         ACUFF & ACUFF INC
 ATTN        LARRY        GOLDMAN           VICE     ATTN PRESIDENT OR MANAGER AGENT                         ATTN JERONE ACUFF PRESIDENT
 PRESIDENT                                           ATTN GENE GARDNER CONTROLLER                            Email: jwacuff@aol.com
 Email: larry.goldman@acepayroll.com                 Email: ggardner@acroprint.com


 SCHEDULE F                                          SCHEDULE F                                              SCHEDULE F
 APS AUTOMATIC PAYROLL SYSTEM INC                    ADVANCED PAYROLL SERVICES                               ADVANSTAFF INC
 ATTN PRESIDENT OR MANAGER AGENT                     ATTN PRESIDENT OR MANAGER AGENT                         ADVANSTAFF HR
 ATTN       STEVE     BODDEN        OPERATION        ATTN LORRAINE PASQUA CSR                                ATTN LISA HALL
 MANAGER                                             Email: lpasqua@advpay.com                               PHILIP J RICHARDS CEO
 Email: sbodden@apspayroll.com                                                                               Email: lisah@advanstaff.com


 SCHEDULE F                                          SCHEDULE F                                              CLAIM FILED
 ADVANCED BENEFIT SOLUTIONS LLC                      ADVANCED PAYROLL SOLUTIONS                              ADVANCED PAYROLL SOLUTIONS INC
 ATTN PRESIDENT OR MANAGER AGENT                     ATTN PRESIDENT OR MANAGER AGENT                         C/O JAMES S GREEN SR ESQ
 ATTN REX HARRISON CONTROLLER                        ATTN RICHARD KARASIK MANAGER                            SEITZ VAN OGTROP & GREE PA
 Email: rharrison@advbens.com                        Email: richard@aystax.com                               Email: jgreen@svglaw.com




                   This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                                    F 9013-3.1.PROOF.SERVICE
            Case 2:20-bk-10654-VZ                  Doc 313 Filed 12/02/20 Entered 12/02/20 15:49:17                                              Desc
                                                    Main Document    Page 28 of 49


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 ADVANCED PAYROLL CONCEPTS LLC                    ADVANCED PAYROLL SOLUTIONS LLC                          ADVANTAGE RESOURCE GROUP INC
 ATTN       NATALIE      HAAG     MANAGER         ATTN MICHAEL MARINO PRESIDENT                           ATTN PRESIDENT OR MANAGER AGENT
 MEMBER                                           Email: mike@marinocpa.com                               ATTN THERESA GALLAGHER ACCOUNTING
 Email: nhaag@advancedpayrollconcepts.com                                                                 ASSISTANT
                                                                                                          Email: theresa.gallagher@theadvantages.com


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 AFINIDA INC                                      AHOLA CORPORATION ALOHA PAYROLL                         MM-KMA INVESTMENTS LLC
 ATTN PRESIDENT OR MANAGER AGENT                  ATTN MICHAEL PAULL CFO                                  ALAMO BUSINESS SOLUTIONS
 ATTN         MALINEE           VIRACHACK         Email:                   yboxer@beneschlaw.com;         ATTN       MARTIN        MADDEN            MANAGER
 ACCOUNTANT                                       Mpaull@ahola.com;                                       MEMBER
 Email: accounting@afinida.com                                                                            Email: marty@alamoaccounting.com


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 ALL ABOUT PAYROLL LLC                            ALL AMERICAN PAYROLL INC                                ALLIANCE BENEFIT GROUP PAYROLL INC
 ATTN RACHELLE HENRY MANAGING                     ATTN KAROLIN GARAKANIAN PRESIDENT                       ALERUS FINANCIAL
 MEMBER                                           Email: karolin@allamericanpayroll.com                   ATTN PRESIDENT OR MANAGER AGENT
 Email: allaboutpayroll@outlook.com                                                                       ATTN         SARAH         TOLZMANN-BARNICK
                                                                                                          SUPERVISOR
                                                                                                          Email: sarah.tolzmann@alerus.com


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 ALLIANCE BUSINESS SOLUTIONS II LLC               ALL PAY HR                                              ALPHA PAYROLL LLC
 ALLIANCE BUSINESS SOLUTIONS                      ATTN SAM WARE PRESIDENT                                 ATTN LAZ KALEMIS CEO
 ATTN       JAMES     JAGELS     MANAGING         Email: sware@pmgcompany.com                             Email: lkalemis@alphacardservices.com
 MEMBER
 Email:                  jgreen@svglaw.com;
 james.j@allinsgrp.com


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 AMCHECKIR                                        AMERIPAY INC                                            ACCURATE TAX SERVICE INC
 BLUE OCEAN INNOVATION LLC                        AMERICAN PAYROLL COMPANY                                AMERICAN PAYROLL CORPORATION
 ATTN KIM TROWBRIDGE PRESIDENT                    ATTN ERICKA GRAY PRESIDENT                              STEVEN Z SMITH PRESIDENT
 Email: kim.trowbridge@amcheck.com                Email:     ericka@americanpayrollcompany.com;           Email: ssmith@american-payroll.com
                                                  tbacon@alvaradosmith.com


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 ALPHA OMEGA PAYROLL SOLUTIONS                    APPROVED PAYROLL INC                                    APPROVED STAFFING INC
 LTD                                              ATTN PETER HEINRICH PRESIDENT                           ATTN PETER HEINRICH PRESIDENT
 ATTN CHRISTO VARDAKIS PRESIDENT                  Email: peter@approvedpayroll.com                        Email: peter@approvedpayroll.com
 Email: christovardakis@gmail.com


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 CLOCKWORK SYSTEMS INC                            APS GROUP INC                                           ARETE HCM SOLUTIONS INC
 APS AUTOTIME PAYROLL SOLUTIONS                   ATTN PRESIDENT OR MANAGER AGENT                         ATTN CHRIS BELNA PRESIDENT
 ATTN STEVEN L PERRY PRESIDENT                    ATTN SHANNON CARLISLE DIRECTOR OF                       Email: chris@alacarteny.com
 Email: sperry@aps4solutions.com                  OPERATIONS
                                                  Email: shannonc@apsgi.com




                This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                                 F 9013-3.1.PROOF.SERVICE
            Case 2:20-bk-10654-VZ                  Doc 313 Filed 12/02/20 Entered 12/02/20 15:49:17                                              Desc
                                                    Main Document    Page 29 of 49


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 GULF STATES MANAGEMENT                           ADVANCED REIMBURSEMENT                                  ASAP PAYROLL SERVICE INC
 ARGENT PAYROLL                                   ART CORP                                                ATTN THOMAS MASENGALE PRESIDENT
 ATTN GLEN A VILLALOBOS PRESIDENT                 ATTN PRESIDENT OR MANAGER AGENT                         Email: tom.masengale@asappayroll.com
 Email: glen@argentpayroll.com                    ATTN NATALIE ENGLAND DIRECTOR OF
                                                  OPERATIONS
                                                  Email: nengland@artcorp.us


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 TRICORE INC                                      ASSET HR INC                                            ASTRA PAYROLL CO
 ATTN KATHRYN FRIED CFO                           ATTN PRESIDENT OR MANAGER AGENT                         ASTRA PAYROLL SERVICES
 Email: kfried@tricorepcm.com                     ATTN KATHLEEN BORDAS CONTROLLER                         ATTN JOHN MASON SMITH OWNER
                                                  Email: kbordas@assethr.com                              Email: john@astrapayroll.com


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 PAYROLL AUTHORITY LLC                            AXIOM HUMAN RESOURCE SOLUTIONS INC                      BIG FISH PAYROLL SERVICES LLC
 PAYROLL AUTHORITYCOM                             ATTN ANDREW ZELT CEO                                    ATTN JEFF HILL, PRESIDENT
 ATTN ERIC MOORE OWNER                            Email: azelt@axiomhrs.com                               ATTN JEFF HILL OPS MANAGER
 Email:          eric@payrollauthority.com;                                                               Email: jeff@bigfishpayroll.com
 ekm456@gmail.com


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 BALANCE POINT                                    BBCS PAYROLL INC                                        BETTER BUSINESS PLANNING INC
 X-PAY LLC                                        ATTN LYNDA BERRYMAN PRESIDENT                           ATTN PRESIDENT OR MANAGER AGENT
 ATTN PRESIDENT OR MANAGER AGENT                  Email: Linda@bbcspayroll.com                            ATTN CHRIS BELLINGER
 ATTN JOHN EGAN VP OPS                                                                                    Email: chris@bbpadmin.com
 Email: john@balancepointpayroll.com


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 BENE-CARE PAYOLL LLC                             BEYOND PAY                                              BIZCHECKS PAYROLL INC
 ATTN WILLIAM BACH PRESIDENT                      AP SELECT PAYROLL INC                                   ATTN LARRY DRAGO PRESIDENT
 Email:            lcisz@nixonpeabody.com;        ATTN PRESIDENT OR MANAGER AGENT                         Email: ldrago@bizcheckspayroll.com
 bbach@bene-care.com                              ATTN CHRIS TANIS CFO
                                                  Email:                      chris@beyondpay.com;
                                                  michael@beyondpay.com


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 BUSINESS FINANCIAL HUMAN                         BLUE POINT ADVISORS LLC                                 BUSINESS CENTS INC
 RESOURCE MANAGEMENT LLC                          BLUEPOINT PAYROLL SOLUTIONS                             ATTN ERIC PALMER OWNER
 DAVID BIRD PRESIDENT                             ATTN ROY BLAIR PRESIDENT                                Email: ericpalmer@businesscents.net
 Email: davidb@bfgonline.com                      Email: roy@bluepointps.com


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 BUSINESS PAYROLL SERVICE                         PROMERIO INC                                            CASA PAYROLL SERVICE LLC
 ATTN LANCE LADD PRESIDENT CEO                    CALIFORNIA PAYROLL                                      ATTN PRESIDENT OR MANAGER AGENT
 Email: lladd@businesspayrollservice.com          ATTN PRESIDENT OR MANAGER AGENT                         ATTN TOM BURNS COMPTROLLER
                                                  ATTN DEBBIE MENDIVIL VP OPERATIONS                      Email: tcburns@casapayroll.com
                                                  Email:              debbie@californiapayroll.com;
                                                  jsensing@potteranderson.com;




                This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                                 F 9013-3.1.PROOF.SERVICE
            Case 2:20-bk-10654-VZ                   Doc 313 Filed 12/02/20 Entered 12/02/20 15:49:17                                              Desc
                                                     Main Document    Page 30 of 49


 SCHEDULE F                                        SCHEDULE F                                              SCHEDULE F
 CATALYST PEO LLC                                  SOUTHEASTERN EMPLOYEE BENEFITS                          CELLO HR LLC
 ATTN KAILEY JONAS COO                             CORPORATE BUSINESS                                      ATTN PRESIDENT OR MANAGER AGENT
 Email:     kaileyjonas@tcormanagement.com;        ATTN JAMES KARLE CEO                                    ATTN TOM SLANDA LEAD OPERATIONS
 rickdudney@tcormanagement.com                     Email: jim.karle@cbshro.com                             Email: tslanda@theorsusgroup.com


 SCHEDULE F                                        SCHEDULE F                                              SCHEDULE F - CLAIM FILED
 CERTIFIED PAYROLL ASSOCIATES INC                  CHARLESTON PAYROLL PLUS LLC                             CHECK MATE PAYROLL LLC
 ATTN MATT CROWDER PRESIDENT                       CHARLESTON PAYROLL                                      ATTN        ROGER        OGDEN        SECRETARY
 Email: matt@cpaindiana.com                        ATTN      JENNA     LEE     WRIGHT      MANAGER         TREASURER
                                                   MEMBER                                                  Email: roger@bangertercpa.com
                                                   Email:                         jgreen@svglaw.com;
                                                   jenna@charlestonpayroll.com


 SCHEDULE F                                        SCHEDULE F                                              SCHEDULE F
 CHECK RIGHT INC                                   CF INVESTMENTS INC                                      CHOICEPAY PAYROLL & HR SERVICES
 CR PAYROLL                                         ACCURATE DATA PAYROLL SERVICE                          ATTN JANE SUNTER PRESIDENT
 JONATHAN DYER PRESIDENT                           ATTN CARL FISCHER PRESIDENT                             Email: janesunter@suntercpa.com
 Email: jon@crpayroll.com                          Email: carl@accuratedatapayroll.com; carl@ad-
                                                   payroll.com


 SCHEDULE F                                        SCHEDULE F                                              CLAIM FILED
 CLIFTONLARSONALLEN LLP                            JUSTWORKS ADMINISTRATIVE LLC                            JUSTWORKS INC
 ATTN PRESIDENT OR MANAGER AGENT                   ATTN PRESIDENT OR MANAGER AGENT                         ATTN MARIO SPRINGER
 ATTN AMY BRADLEY SR PAYROLL                       ATTN JOHNATHAN MIRIAN VICE PRESIDENT                    Email: mspringer@justworks.com
 Email:         amy.bradley@claconnect.com;        FINANCE
 sarah.doerr@lawmoss.com                           Email: mirian@justworks.com


 SCHEDULE F                                        SCHEDULE F                                              SCHEDULE F
 COMPLIANCE PAYROLL INC                            COMBINED EMPLOYER SERVICES INC                          COMMONWEALTH CASH MANAGEMENT
 ATTN STEVEN LAHEY PRESIDENT                       ATTN PRESIDENT OR MANAGER AGENT                         COMMONWEALTH PAYROLL & HR
 Email: steve@compliancepayroll.com                ATTN MARINA WANG                                        ATTN JEFF PLAKANS PRESIDENT
                                                   Email:                  marina@combinedca.com;          Email: jeff.plakans@commpayhr.com
                                                   tbacon@alvaradosmith.com


 SCHEDULE F                                        SCHEDULE F                                              SCHEDULE F
 VILLIAMS LLC                                      COMPLETE PAYROLL RESOURCE INC                           COMPREHENSIVE PAYROLL SERVICE INC
 COMPASS ONE HCM                                   ATTN MICHAEL DELLAPORTA PRESIDENT                       CPSNETPAY
 ATTN DANIELLE WILLIAMS PARTNER                    Email:                                                  ATTN JIM SMITH PRESIDENT
 Email: dwilliams@compassonehcm.com                mdellaporta@completepayrollresources.com                Email: jim@cpsnetpay.com


 SCHEDULE F                                        SCHEDULE F                                              SCHEDULE F
 COMP US INC                                       CONCEPT 2001 INC                                        COASTAL PAYROLL SERVICES INC
 COMP US PAYROLL                                   CONCEPT HR                                              ATTN CRAIG COLEMAN PRESIDENT
 ATTN       MICHAEL      JANOWIAK         VICE     ATTN BYRON K JENNINGS CPA                               Email: ccoleman@coastalpayroll.com
 PRESIDENT                                         ATTN GINGER HENSON CFO
 Email: mjanowiak@compuspayroll.com                Email:                      byron@concepthr.com;
                                                   ghenson@concepthr.com




                 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                                  F 9013-3.1.PROOF.SERVICE
            Case 2:20-bk-10654-VZ                    Doc 313 Filed 12/02/20 Entered 12/02/20 15:49:17                                              Desc
                                                      Main Document    Page 31 of 49


 SCHEDULE F                                         SCHEDULE F                                              SCHEDULE F
 CPA ACCOUNTING SOLUTIONS INC                       COMPUTER SEARCH                                         CHOICE PAYROLL INC
 CPACCOUNTING SOLUTIONS, INC.                       COMPUTER SEARCH PAYROLL SERVICES                        THREADHCM (DBA THREAD)
 ATTN GARY GARLAND PRESIDENT                        ATTN PRESIDENT OR MANAGER AGENT                         (CUSTOM PAYROLL SERVICES)
 Email: ggarland@libertytax.com                     ATTN RAYMOND ANTONUCCI                                  ATTN LORI WINTERS PRESIDENT
                                                    Email: rantonucci@cspayroll.com                         Email: lwinters@threadhcm.com


 PROOF       OF   CLAIM      ADDRESS        FOR     SCHEDULE F                                              SCHEDULE F
 CHOICE PAYROLL INC DBA THREAD                      VARSITY COMPUTING INC                                   DECIMAL INC THE ONLINE 401K
 (CUSTOM PAYROLL SERVICES)                          DALLAS PAYROLL                                          UBIQUITY
 MARY TRACHIAN-BRADLEY ESQ                          ATTN BRIAN QUEEN PRESIDENT                              ATTN PRESIDENT OR MANAGER AGENT
 BRISKIN CROSS & SANFORD LLC                        Email: brian@dallaspayroll.com                          ATTN DAVID YANAGITA TRADE SPECIALIST
 Email: mtrachian@briskinlaw.com                                                                            Email:                dyanagita@myubiquity.com;
                                                                                                            jgreen@svglaw.com


 SCHEDULE F (CLAIM ADDRESS)                         SCHEDULE F                                              SCHEDULE F
 DECIMAL INC                                        DEPENDABLE PAYROLL LLC                                  DOMINION PAYROLL SERVICES LLC
 DBA UBIQUITY RETIREMENT + SAVINGS                  ATTN PRESIDENT OR MANAGER AGENT                         ATTN DAVID FRANKLIN PRESIDENT
 C/O JAMES S GREEN SR ESQ                           ATTN      NINA     MCPHERSON         OPERATIONS         Email:           dfranklin@dominionpayroll.com;
 SEITZ VAN OGTROP & GREE PA                         MANAGER                                                 dfratkin@dominionpayroll.com
 Email:           dyanagita@myubiquity.com;         Email: ninak@dependablepayroll.com
 jgreen@svglaw.com


 SCHEDULE F                                         SCHEDULE F                                              SCHEDULE F
 DELAWARE VALLEY PAYROLL INC                        DYNAMIC HUMAN RESOURCES INC                             EAZEPAY LLC
 PRIME POINT LLC                                    C/O MICHAEL A FLEMING ESQ                               ATTN      WAYNE       H    TRIANTOS        MEMBER
 ATTN        DAVID      BOTHWELL           VICE     PLUNKETT COONEY                                         MANAGER
 PRESIDENT                                          Email:            mfleming@plunkettcooney.com;          Email:                         jgreen@svglaw.com;
 Email: dbothwell@primepoint.com                    cwhall@dynamichr.com;                                   whtriantos@triantosanddelp.com


 SCHEDULE F                                         SCHEDULE F                                              SCHEDULE F
 HCI-EBS INC                                        LA MARITZA INC                                          EMPAY SYSTEMS LLC
 EMPLOEE BENEFIT SERVICES                           ELITE PAY                                               POLARIS PAYROLL
 ATTN PRESIDENT OR MANAGER AGENT                    ATTN GENARO MENDEZ PRESIDENT                            ATTN PAT CORPORA PRESIDENT
 ATTN DAVE ANDERSON                                 Email: gmendez@elite-pay.com                            Email: pat@polarispayroll.com
 Email: danderson@hci-ebs.com


 SCHEDULE F                                         SCHEDULE F                                              SCHEDULE F
 ONEPOINTHCM                                        EMPLOYER SUPPORT SERVICES INC                           EPAY SYSTEMS INC
 ATTN DAVID MILLER PRESIDENT                        ATTN JENNIFER RAGSALE PRESIDENT                         ATTN DOUG OLDS CFO
 Email: dmiller@onepointhcm.com                     Email: jennifer@employersupport.com                     Email: dolds@epaysystems.com


 SCHEDULE F                                         SCHEDULE F                                              SCHEDULE F
 EXACT PAYROLL INC                                  EXPONENT TECHNOLOGIES INC                               E-Z PAYROLL SERVICES INC
 ATTN        MITCH       LIGHTMAN          VICE     ATTN PRESIDENT OR MANAGER AGENT                         WAGESOURCE
 PRESIDENT                                          ATTN MARK PORTNER                                       NICHOLAS SIDERIAS PRESIDENT
 Email: mlightman@exactpayroll.com                  Email: mportner@exponenthr.com                          Email: nick@ezpayrolls.com




                  This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                                   F 9013-3.1.PROOF.SERVICE
            Case 2:20-bk-10654-VZ                  Doc 313 Filed 12/02/20 Entered 12/02/20 15:49:17                                              Desc
                                                    Main Document    Page 32 of 49


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 FIDUCIA GLOBAL SOLUTIONS LLC                     FIRST-RATE PAYROLL SERVICE PROVIDERS                    DATASPHERE INC
 ATTN ANNETTE MESSLER VP CFO                      LLC                                                     FLEXCHECKS INC
 Email: amessler@fiduciaglobal.com                ATTN VIMAL PATEL OWNER                                  ATTN DIANE K PELAK PRESIDENT
                                                  Email: firstratepay@gmail.com                           Email: dianepelak@flexchecks.com


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 FLEXIBLE PAYROLL & HR LLC                        FOCUS HR STRATEGY INC                                   RJDB ENTERPRISES INC
 ATTN BRANDON BARNES PRESIDENT                    ATTN GREGG STUTZ COO                                    GLN TAX & PAY
 Email: flexiblepay@gmail.com                     Email: greg@focushr.net                                 ATTN JERRILEE HARVEY PRESIDENT
                                                                                                          Email:                   jerrilee-gln@stny.rr.com;
                                                                                                          mweiermiller@cpwdlaw.com;


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 PAYROLL DATA INC                                 GREEN       LEAF     PAYROLL        &    BUSINESS       GREENLINK PAYROLL
 ATTN PRESIDENT OR MANAGER AGENT                  SOLUTIONS                                               ATTN       FRANK       MINECCIA        MANAGING
 ATTN MARY ANNE MANCINI                           ATTN KIRA AMUNDSEN VP                                   MEMBER
 Email: mam@gopayrolldata.com                     Email: kira@greenleafbizsolutions.com                   Email: f.mineccia@greenlinkpayroll.com


 SCHEDULE F                                       SCHEDULE F                                              PROOF OF CLAIM ADDRESS
 EMPLOYER'S GUARDIAN LLC                          HARD 8 ACQUISITIONS LLC                                 HARD 8 ACQUISITIONS LLC
 ATTN PRESIDENT OR MANAGER AGENT                  LAUNCHPAYROLLCOM                                        LAUNCHPAYROLLCOM
 ATTN DIANE EDWARDS CONTROLLER                    ATTN S MILLER                                           C/O PARKER LAWRENCE
 Email: dedwards@employersguardian.com            Email: smiller@launchpayroll.com                        FRANK GALLINA ESQ
                                                                                                          Email: fgallina@plcslaw.com


 SCHEDULE F (CLAIM ADDRESS)                       SCHEDULE F                                              SCHEDULE F
 HARDING SHYMANSKI COMPANY PSC                    HARDING SHYMANSKI COMPANY                               HR 365 LLC
 C/O NICK CIRIGNANO                               ATTN MATTHEW FOLZ VICE PRESIDENT                        ATTN PRESIDENT OR MANAGER AGENT
 ZIEMER       STAYMAN        WEITZEL         &    Email: Mfoiz@hsccpa.com                                 ATTN TRENT DEGROOT MANAGER
 SHOULDERS LLP                                                                                            Email: trent@gohr365.com
 Email: ncirignano@zsws.com


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 HUMAN RESOURCE CONSULTING GROUP                  HOSPITALITY RESOURCE CENTER LLC                         HUMAN RESOURCES INC
 LLC                                              HRC SERVICE                                             HRI
 ATTN ROBIN IMBROGNO PRESIDENT                    ATTN REZA KHAN PRESIDENT CEO                            ATTN MATTHEW PRIESTER COO
 Email: cynthia@hr-consulting-group.com           Email: reza@hrcservice.com                              Email: matt@hri-online.com


 SCHEDULE F                                       CLAIM FILED                                             SCHEDULE F
 HR LEDGER INC                                    HR LEDGER INC                                           HR OUTSOURCING ASSOCIATES LLC
 ATTN MALCOLM L FROST PRESIDENT                   ATTN      MALCOLM        L   FROST      PRESIDENT       ATTN JOEY WOODRUF VP
 OWNER                                            OWNER                                                   Email: joey.woodruff@hroi.com
 Email: malcolm.frost@hrledger.com                Email: malcolm.frost@hrledger.com




                This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                                 F 9013-3.1.PROOF.SERVICE
            Case 2:20-bk-10654-VZ                   Doc 313 Filed 12/02/20 Entered 12/02/20 15:49:17                                              Desc
                                                     Main Document    Page 33 of 49


 SCHEDULE F                                        SCHEDULE F                                              SCHEDULE F
 HR OUTSOURCING ENTERPRISES LLC                    HR SOLUTIONS LLC                                        HUNTER PAYROLL SYSTEMS
 ATTN PRESIDENT OR MANAGER AGENT                   ATTN PRESIDENT OR MANAGER AGENT                         ATTN JUSTIN HUNTER PRESIDENT
 ATTN DIDI HARKNESS DIRECTOR OF PR                 ATTN RENEE TREPAGNIER MANAGER                           Email: justin@hunterpayrollsystems.com
 Email: didi.harkness@hroi.com                     Email:               rtrepagnier@hrsolutions.net;
                                                   tbesselman@centura-advisors.com


 SCHEDULE F                                        SCHEDULE F                                              SCHEDULE F
 HOME WORK SOLUTIONS INC                           MEDIA DATA SERVICES INC                                 IBUSINESSSOLUTIONS INC
 ATTN KATHLEEN WEBB PRESIDENT                      ATTN PRESIDENT OR MANAGER AGENT                         ATTN DAVID YOHN PRESIDENT
 ATTN GARY GRIFFIN CONTROLLER                      ATTN OSCAR FERNANDEZ GENERAL MGR                        Email: david@ibusinesssolutions.com
 Email:        gary@homeworksolutions.com;         Email: oscar.fernandez@mediadataservices.com
 kathy@homeworksolutions.net;


 SCHEDULE F                                        SCHEDULE F                                              SCHEDULE F
 IGNITE PEO SERVICES LLC                           IGREEN PAYROLL INC                                      INFINITI HR LLC
 IGNNITE PEO SERVICES INC (CLAIM                   ATTN PRESIDENT OR MANAGER AGENT                         ATTN SCOTT SMRKOVSKI
 FILED)                                            ATTN MOSEH HOROWITZ ADMINISTRATOR                       Email: scott@infinitihr.com
 ATTN GLEN ANTWILER CEO                            Email: mh@igreenpayroll.com
 Email: glen.antwiler@ignitepeo.com


 SCHEDULE F                                        SCHEDULE F                                              SCHEDULE F
 INFINITI RESOURCE MANAGEMENT LLC                  INFINITY PAYROLL SERVICES INC                           INFLECTION HR LLC
 ATTN CLARISSA THOMPSON PRESIDENT                  ATTN JASON SLUTSKY PRESIDENT                            ATTN SERVIN GARDNER PRESIDENT
 Email: cthompson@irmpeo.com                       ATTN MICHAEL PETER RUSSO VP PAYROLL                     Email: sgardner@inflectionhr.com
                                                   SERVICES
                                                   Email:         jason@infinitypayrollservices.com;
                                                   mike@infinitypayrollservices.com


 SCHEDULE F                                        SCHEDULE F                                              SCHEDULE F
 INFOCUS PAYROLL LLC                               INNOVATIVE PAYROLL PROCESSING                           INTEGRITY BOOKKEEPING LLC
 ATTN PRESIDENT OR MANAGER AGENT                   ATTN AHMAD CHEBBANI PRESIDENT CEO                       ATTN KATHYRN INGRAM PRESIDENT
 ATTN BRIAN BOHLEY                                 Email: achebbani@innovativepay.com                      Email: kingram@integritybookkeeping.biz
 Email: brian@infocuspayroll.com


 SCHEDULE F                                        SCHEDULE F                                              SCHEDULE G
 INTEGRITY OUTSOURCE LLC                           INTEGRITS ENTERPRISE SOLUTIONS LLC                      INTEGRATED DYNAMIC SOLUTIONS IDS
 ATTN ROBIN MCENTIRE CEO                           ATTN CLARENCE M CARTER JR PRESIDENT                     ATTN PRESIDENT OR MANAGER AGENT
 Email:        robin@integrityoutsource.com;       CEO                                                     ATTN NASROLLAH GASHTILI
 rmcentire@integrityoutsource.com                  Email: carter_cmorgan@integrits.com                     Email: gashtili@idspage.com


 SCHEDULE F                                        SCHEDULE F                                              SCHEDULE F
 INTEGRATED PAYROLL SERVICES INC                   KALTER PAYROLL SERVICES INC                             LIBERTY PAYROLL SOLUTIONS LLC
 ATTN JOHN FEAMAN PRESIDENT                        ATTN PRESIDENT OR MANAGER AGENT                         ATTN ANTHONY AZEVEDO PRESIDENT
 Email: john@integrated-payroll.com                ATTN DANIEL COURTNEY MANAGER                            Email: az@njcpas.com
                                                   Email: daniel@kalterco.com




                 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                                  F 9013-3.1.PROOF.SERVICE
            Case 2:20-bk-10654-VZ                  Doc 313 Filed 12/02/20 Entered 12/02/20 15:49:17                                              Desc
                                                    Main Document    Page 34 of 49


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 LOCAL ECONOMY LLC                                MARATHON HR SERVICES LLC                                MARKETVIEW RESOURCES INC
 ATTN JAMES BELANGER PARTNER                      ATTN RALPH CIMPERMAN PRESIDENT                          ATTN DERICKSON LAWRENCE CEO
 Email: jim@localeconomypayroll.com               Email: rcimperman@marathonhr.com                        Email: dkl@marketvw.com


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 MASSPAY INC                                      MANAGEMENT                     ADMINISTRATIVE           MANAGEMENT SOLUTIONS INC
 ATTN PRESIDENT OR MANAGER AGENT                  SOLUTIONS INC                                           ATTN STACIE NEVES VICE PRESIDENT
 ATTN JASON MAXWELL                               ATTN STACIE NEVES VICE PRESIDENT                        ATTN SASHA OVERBAUGH
 Email: jason@masspay.net                         Email: sneves@managementsolutions-peo.com               Email:    sneves@managementsolutions-peo.com;
                                                                                                          soverbaugh@managementsolutions-peo.com


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 DOMINION PAYROLL SERVICES TN LLC                 MINT PAYROLL LLC                                        MIZE HOUSER & COMPANY PA
 AVINTUS AND MIDSOUTH                             ATTN SHERYL MOREHEAD OPS MANAGER                        ATTN PRESIDENT OR MANAGER AGENT
 ATTN JASON POLING CEO                            ATTN TODD UDALL PARTNER                                 ATTN SHEILA COX QSR PR MANAGER
 Email: jpoling@dominionpayroll.com               Email:                  michael@mintpayroll.com;        Email: sacox@mizehouser.com
                                                  jsensing@potteranderson.com;


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 MY STRATEGIC PAYROLL LLC                         MONEYWISE PAYROLL SOLUTION                              NATIONAL BUSINESS PARTNERS GROUP
 ATTN NICK TSISMONAKIS PRESIDENT                  ATTN SEAN SHANKS PRESIDENT                              ATTN JOE POWER PRESIDENT
 Email: nick@mystrategicpayroll.com               Email: sean@moneywisepayroll.com                        Email: jpower@nbpginc.com


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 RONALD A DUBOIS CPA                              NATIONAL PAYROLL SYSTEMS INC                            GOVERNMENTJOBSCOM INC
 US NATIONAL PAYROLL                              ATTN ORLANDO C WILLIAMS III PRESIDENT                   NEOGOV
 ATTN RONALD A DUBOIS PRESIDENT                   OWNER                                                   ATTN TODD HUTCHINGS VP
 OWNER                                            Email: orlandow@nationalpayroll.com                     Email: thutchings@neogov.com
 Email: radcpa@protonmail.com


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 GREEN PAYROLL SERVICES INC                       NICHOLAS H REACH CPA LLC                                OMEGA BENEFIT STRATEGIES LLC
 (MIRIAM HOROWITZ, OWNER)                         ATTN NICK REACH MEMBER MANAGER                          ATTN DOUGLAS SNOMAN PRESIDENT
 ATTN PRESIDENT OR MANAGER AGENT                  Email: nick.reach@sbcglobal.net                         Email: dsnowman@omegabfs.com
 ATTN MIRIAM HOROWITZ OWNER
 Email:       miriam@newgreenpayroll.com;
 mimihorowitz10@gmail.com


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 ONE PAY HR LLC                                   ONE SOURCE VIRTUAL HR INC                               ONE STOP PAYROLL INC
 C/O WILLIAM R KELEHER ESQ                        ATTN MARK TURNER SEC TREAS                              ATTN YUNG KIM PRESIDENT
 SMIDT REIST & KELEHER PC                         Email: mturner@odysseyonesource.com                     Email: yungkimcpa@gmail.com
 Email:           wkeleher@srklawnm.com;
 karen@onepayhr.com




                This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                                 F 9013-3.1.PROOF.SERVICE
            Case 2:20-bk-10654-VZ                  Doc 313 Filed 12/02/20 Entered 12/02/20 15:49:17                                              Desc
                                                    Main Document    Page 35 of 49


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 ON-LINE PAYROLL INC                              ONE-TIME PAYROLL SERVICES LLC                           OTP PAYROLL LLC
 ATTN JOE HINES SOLE MEMBER                       ATTN CARMEN BARMAKIAN PRESIDENT                         ATTN       SOLOMON        FRIEDER          MANAGER
 ATTN MARY ANNE HINES OP MANAGER                  Email: carmen@on-timepayroll.com                        MEMBER
 Email: joe@on-linepayroll.com                                                                            Email: sf@jacobfcpa.com


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 PACIFIC STAFF MANAGEMENT INC                     ARCH RESOURCES GROUP                                    PAYROLL PLUS INC
 CHRISTINA NELSON PRESIDENT                       ATTN PRESIDENT OR MANAGER AGENT                         PAI PAYROLL
 Email: cknelson@pacificstaff.com                 ATTN STEVE RASMUSSEN PR MANAGER                         ATTN DAVID CASTLEMAN PRESIDENT
                                                  Email:                                                  Email: dcastleman@paipayroll.com
                                                  steve.rasmussen@archresourcesgroup.com


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 PARTNERS IN PAYROLL LLC                          PAYACTIV INC                                            PAYBRIDGE LLC
 ATTN WILLIAM BILO JR MANAGER                     IJAZ ANWAR COO                                          ATTN      ANTHONY        CHIVILES      MANAGING
 MEMBER                                           Email: ijaz@payactiv.com                                PARTNER
 Email: gm@partnersinpayroll.com                                                                          Email: tchiviles@paybridge.com


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 PAYDATA PAYROLL SERVICES INC                     PAYDAY PAYROLL INC                                      PAYDAY PAYROLL RESOURCES INC
 ATTN VICTORIA NADEAU-TRAHAN VP                   ATTN MIKE DOZIER CFO                                    ATTN RENEE DEAL PRESIDENT
 Email: victoria@paydata.com                      Email: Mike@paydaypayroll.com                           Email:                       rdeal@paydaypr.com;
                                                                                                          htruszkowski@btlawla.com;


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 TWO SHUS INC                                     PAYMEDIA LLC                                            PAYNORTHEAST LLC
 PAYLOGIC                                         ATTN       ALLAN       VALVANO         MANAGING         ATTN STEVE SHOULER CEO
 ATTN DAVID HUNT SHUSTER PRESIDENT                MEMBER                                                  Email: steve@paynortheast.com
 Email: hunts@epaylogic.com                       Email: Allan.Valvano@paymedia.net


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 PAYNORTHWEST LLC                                 PAYPLANS BENEFITS INC                                   SAMMONS & HEAD LLC
 ATTN DAVE CHRISTENSEN CFO                        ATTN DOUG SNOWMAN PRESIDENT                             PAYROLL PLUS
 Email: mikea@paynorthwest.com                    Email: dsnowman@ppandb.com                              ATTN JOHN SAMMONS MANAGER MEMBER
                                                                                                          Email: sammonsjo@yahoo.com


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 PAYRIGHT PAYROLL SERVICES INC                    PAYROLL EASE LLC                                        PAY-ROLE HR SOLUTIONS LLC
 ATTN        STEVE     MCMAHON           VICE     ATTN HEDY KINNEY MANAGING MEMBER                        ATTN KERRY BISHOP CFO
 PRESIDENT                                        Email: hkinney@payrollease.com                          Email: kerry@banasky.com
 Email: steve@payrightpayroll.com


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 PAYROLL LINK INC                                 PAYROLL COMPLETE SERVICES INC                           PAYROLL SOLUTIONS INC
 ATTN MIKE DEMERJIAN PRESIDENT                    PAYROLL NW                                              ATTN SCOTT JENKINS PRESIDENT
 Email: mike@payrolllink.com                      ATTN RICK SMITH CEO                                     Email:                    dmiller@lubinolson.com;
                                                  Email: rick@payrollnw.com                               scott@payrollsolutions.com




                This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                                 F 9013-3.1.PROOF.SERVICE
            Case 2:20-bk-10654-VZ                   Doc 313 Filed 12/02/20 Entered 12/02/20 15:49:17                                              Desc
                                                     Main Document    Page 36 of 49


 SCHEDULE F                                        SCHEDULE F                                              SCHEDULE F
 FOCUSPAY SOLUTIONS LLC                            FAIR EMPLOYMENT COUNCIL INC                             PAYSOURCE INC
 PAYROLL SOLUTIONS & BENEFITS LLC                  PAYSOURCE TX & PAYDAYPRO                                PAYSOURCE PAYROLL SOLUTIONS
 ATTN PRESIDENT OR MANAGER AGENT                   ATTN MELISSA PARKER PRESIDENT                           ATTN LORI CATALANO PRESIDENT
 ATTN       BECKY    SNEDIGAR       PAYROLL        Email: melissa@paysourceonline.com                      Email: lori@paysource.com
 MANAGER
 ATTN       DONALD      GENE       CHASTAIN
 MEMBER
 Email:       support@focuspaysolutions.com;
 dchastain@machenmcchesney.com


 SCHEDULE F                                        SCHEDULE F                                              SCHEDULE F
 SBS PAYROLL                                       PAYROLL SERVICE PLUS                                    PAYROLL TAX SYSTESM
 ATTN PRESIDENT OR MANAGER AGENT                   ATTN JON SIGMAN CEO                                     ATTN PRESIDENT OR MANAGER AGENT
 ATTN LEIGH HANSEN SR DIRECTOR OF                  Email: jon@payrollpayroll.com                           ATTN ANTHONY GONZALES
 OPS                                                                                                       Email: agonzales@payolltaxmgmt.com
 Email: lhansen@fbgholdings.com


 SCHEDULE F                                        SCHEDULE F                                              SCHEDULE F
 PAY USA INC                                       PBI PAYROLL                                             PAYROLL CONTROL SYSTEMS INC
 ATTN JANET FOX PRESIDENT                          PUBLIC BOOKKEEPERS INC                                  ATTN GREGG COBB PRESIDENT
 Email: jfox@payusainc.com                         ATTN JOSEPH A GIACINTO CEO                              Email: gregcobb@yahoo.com
                                                   Email: jgiacinto@pbipayroll.com


 SCHEDULE F                                        SCHEDULE F                                              SCHEDULE F
 PEN-CAL ADMINISTRATORS INC                        PEOPLELEASE LLC                                         PERNW INC
 PEN-PAY LLC                                       ATTN JERRY WHITE CFO                                    THE PEOPLE GROUP
 ATTN PRESIDENT OR MANAGER AGENT                   Email: jwhite@peoplease.com                             ATTN DEVIN KIDMAN PRESIDENT
 ATTN        MATHEW         GERMESHAUSEN                                                                   Email: devin@thepeoplegroup.net
 MANAGER
 Email: mgermeshausen@pencal.com


 SCHEDULE F                                        SCHEDULE F                                              SCHEDULE F
 P-FIVE SOLUTIONS LLC                              AVL BUSINESS SOLUTIONS INC                              PLC SERVICES LLC
 ATTN AMBER POPE PRESIDENT                         PLATINUM GROUP                                          ATTN JERRY WHITE CFO
 Email: amber@pfivesolutions.com                   ATTN MICHAEL MURPHY PRESIDENT                           Email: jwhite@peoplease.com
                                                   Email: michael@platinum-grp.com


 SCHEDULE F                                        SCHEDULE F                                              SCHEDULE F
 POSEIDON CONSULTANTS INC                          PIONEER PAYROLL SERVICES INC                            PAYROLL4FREECOM
 PAYROLL       HUB     (TPC     HR/PAYROLL         PPSINC                                                  ATTN MARTA MENDIZABAL VP
 CONSULTANTS)                                      ATTN NORA MACKAY CEO                                    Email: marta@payroll4free.com
 ATTN MICHAEL TAFF PRESIDENT                       Email: nora@pioneerpayroll.com
 Email: mtaff@payrollhub.co


 SCHEDULE F                                        SCHEDULE F                                              SCHEDULE F
 PAYROLL BY PROFESSIONALS INC                      PAY DAY PAYROLL INC                                     PAYROLL DIRECT INC
 ATTN JOHN J HARTNETT PRESIDENT                    ATTN JILL CAPE PRESIDENT                                ATTN LYNN DANIELS PRESIDENT
 Email: john.hartnett@hrblock.com                  Email: Jill@payrollpdp.com                              Email: lynnd@payrolldirectinc.com




                 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                                  F 9013-3.1.PROOF.SERVICE
            Case 2:20-bk-10654-VZ                     Doc 313 Filed 12/02/20 Entered 12/02/20 15:49:17                                              Desc
                                                       Main Document    Page 37 of 49


 SCHEDULE F                                          SCHEDULE F                                              SCHEDULE F
 MANAGEPOINT ASO INC                                 VC CONSULTING SERVICES                                  PRESS-GOLD PAYROLL LLC
 ATTN DAVID E DAY PRESIDENT                          PAYDAY MASTERS                                          ATTN CARL PRESSMAN PRESIDENT
 Email: DDay@managepoint.biz                         ATTN VICTOR CABILLA PRESIDENT                           Email: carlp@pressgoldgroup.com
                                                     Email: vcabilla@payday-masters.com


 SCHEDULE F                                          SCHEDULE F                                              SCHEDULE F
 PAYROLL EXPERTS LLC                                 PR FINANCIAL SERVICES LLC                               PRIMEPAY LLC
 ATTN JASON ROTH CEO                                 PR FINANCIAL                                            ATTN PRESIDENT OR MANAGER AGENT
 Email: jasonroth@payrollexperts.com                 ATTN PRESIDENT OR MANAGER AGENT                         ATTN      ERIC     HERNANDEX          VP    CLIENT
                                                     ATTN      DONETTE       YAW      PR    FINANCIAL        SUCCESS
                                                     MANAGER                                                 ATTN EDWARD A HUGHES CFO/MEMBER
                                                     Email:                         jgreen@svglaw.com;       Email:                ehernandez@primepay.com;
                                                     dyaw@pizzaranch.com                                     ehughes@primepay.com


 SCHEDULE F                                          SCHEDULE F                                              SCHEDULE F
 PRO DATA PAYROLL SERVICES INC                       ASYRE SOFTWARE                                          PAYROLL OFFICE OF AMERICA INC
 ATTN HORACIO LOPEZ PRESIDENT                        PAYSYSTEMS OF AMERICA INC                               ATTN DEBBIE FORD VP OPERATIONS
 Email: hlopez@prodataontheweb.com                   ATTN PRESIDENT OR MANAGER AGENT                         Email:         casarinom@whiteandwilliams.com;
                                                     ATTN TARA JONES DIRECTOR OPS                            Debbie.Ford@poausa.com
                                                     Email: tara.jones@asuresoftware.com


 SCHEDULE F                                          SCHEDULE F                                              SCHEDULE F
 PROFIT BUILDERS INC                                 PROFESSIONAL PAYROLL SERVICES                           SILLA ENTERPRISES
 ATTN PRESIDENT OR MANGER AGENT                      ATTN PRESIDENT OR MANGER AGENT                          A-PRO PAYROLL SYSTEMS
 ATTN       JAMI    MCFALL       ACCOUNTING          ATTN HERBERT B BLACKBURN TREASURER                      ATTN JACK KIM PRESIDENT
 MANAGER                                             Email: herb.blackburn@spbco.com                         Email: jtbkim@yahoo.com
 Email: Jami@yourprofitbuilders.com


 SCHEDULE F                                          SCHEDULE F                                              SCHEDULE F
 PRECISE PAYROLL LLC                                 KELLER & OWENS LLC                                      PAYROLL PERFECT INC
 ATTN SAMANTHA GAGE PRESIDENT                        PAYROLL PARTNERS PLUS                                   ATTN KARL HOLLEY PRESIDENT
 Email: samantha@precisepayroll.com                  ATTN PRESIDENT OR MANAGER AGENT                         Email: kari@payrollperfect.com
                                                     ATTN LADENA HENRY SUPERVISOR
                                                     Email:                   lhenry@kellerowens.com;
                                                     ccampbell@kellerowens.com


 SCHEDULE F                                          SCHEDULE F                                              SCHEDULE F
 PAYROLL PLUS INC                                    PAYPROS HCS                                             PAYPROS INC
 ATTN JOHN J HETTWER PRESIDENT                       ATTN PRESIDENT OR MANAGER AGENT                         ATTN PRESIDENT OR MANAGER AGENT
 Email: jhettwer@payrollplus-hcm.com                 ATTN RHONDA CHAMPION CEO                                ATTN        JEFF      SALVATORE            GENERAL
                                                     Email: rchampion@payprhcs.com                           MANAGER
                                                                                                             Email: jsalvatore@payprosinc.com


 SCHEDULE F                                          SCHEDULE F                                              SCHEDULE F
 PAYROLL PROS LLC                                    PAYROLL SERVICES LLC                                    PREMIER EMPLOYER SERVICES
 ATTN LARRY ROBERTS CEO                              ATTN JONATHAN POCIUS MEMBER                             MR JR HOLDINGS INC
 Email: larry@payrollprosllc.com                     ATTN JESSICA DRONEBURG OPR MANAGER                      ATTN ROGER HAYS PRESIDENT
                                                     Email: jonp@payrollservicesllc.com                      Email: rhays@premieremployerservices.com




                   This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                                    F 9013-3.1.PROOF.SERVICE
            Case 2:20-bk-10654-VZ                  Doc 313 Filed 12/02/20 Entered 12/02/20 15:49:17                                              Desc
                                                    Main Document    Page 38 of 49


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 PROFESSIONAL                OUTSOURCING          PAY-TECH INC                                            PURSERS OFFICE INC
 SOLUTIONS INC                                    TAB ASSOCIATES                                          ATTN ROLLYN C TRUEBLOOD PRESIDENT
 ATTN MAYET ALEGRIA PRESIDENT                     ATTN RENE BROFFT PRESIDENT                              Email: rollyn@pursersoffice.com
 Email: malegria@posiusa.com                      Email: rene@pay-tech.com


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 PAYMASTER INC                                    PAY SOLUTIONS LLC                                       QTS PAYROLL SERVICES INC
 ATTN PRESIDENT OR MANAGER AGENT                  ATTN MARTI KLAUS MANAGER MEMBER                         ATTN PRESIDENT OR MANAGER AGENT
 ATTN STEVE BOLIN DIRECTOR OF OPS                 Email: pay_solutions@sbcglobal.net                      ATTN RICK EDDINS OPS SUPERVISTOR
 Email: steveb@paymastersinc.com                                                                          Email: rick.eddins@qtspayroll.com


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 QUANTA LLC                                       REHMANN GROUP LLC                                       RENDERHR LLC
 ATTN PRESIDENT OR MANAGER AGENT                  ATTN PRESIDENT OR MANAGER AGENT                         ATTN JOHN COLAGRANDE PRESIDENT CEO
 ATTN DREW FASSEUS DIRECTOR OF OPS                ATTN ROGER WEBSTER DIRECTOR OF HR                       Email: jcolagrande@renderhr.net
 Email: drew@quantahcm.com                        OUT
                                                  Email:              roger.webster@rehmann.com;
                                                  marie.shebuski@rehmann.com


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 SEGUE HR LLC                                     SHEPHERD BUSINESS SOLUTIONS INC                         SHIFT HUMAN CAPITAL MANAGEMENT
 ATTN PRESIDENT OR MANAGER AGENT                  ATTN TOM BRADBURN PRESIDENT                             ATTN KIRK FLAGG - IN-HOUSE COUNSEL
 ATTN MICHAEL SCHAFFER                            Email: tbradburn@azsbs.com                              Email: kirk.flagg@shiftpixy.com
 Email: mshaffer@seguehr.com


 CLAIM FILED                                      CLAIM FILE                                              SCHEDULE F
 SHIFT PIXY INC                                   SHIFT PIXY INC                                          SHORE PAYROLL SOLUTIONS
 ATTN KIRK FLAGG - IN-HOUSE COUNSEL               ATTN ROBERT GANS                                        ATTN       BRIAN       PENEVOLPE           PARTNER
 Email: kirk.flagg@shiftpixy.com                  Email: robert.gans@shiftpixy.com                        MANAGER
                                                                                                          Email: shorepayroll@hotmail.com


 SCHEDULE F                                       SCHEDULE F                                              NOT SCHEDULED
 SHS PAYROLL LLC                                  SIMPLIFIED EMPLOYER SOLUTIONS LLC                       HARRY LAWN SERVICE
 ATTN STEVEN H SUISSA PRESIDENT                   ATTN PRESIDENT OR MANAGER AGENT                         C/O SIMPLIFIED EMPLOYER SOLUTIONS LLC
 Email: steven@shsservices.com                    ATTN THOMAS PETER CORINTI                               ATTN PRESIDENT OR MANAGER AGENT
                                                  Email: lee@sespayroll.com; tom@sespayroll.com           ATTN THOMAS PETER CORINTI
                                                                                                          Email: lee@sespayroll.com; tom@sespayroll.com


 NOT SCHEDULED                                    NOT SCHEDULED                                           SCHEDULE F
 ROBERTS AUTOMOTIVE INC                           A GUARDIANS OF HOPE                                     SINGLEPOINT INC
 C/O SIMPLIFIED EMPLOYER SOLUTIONS                C/O SIMPLIFIED EMPLOYER SOLUTIONS LLC                   INFORMATION DYNAMICS INC
 LLC                                              ATTN PRESIDENT OR MANAGER AGENT                         ATTN PRESIDENT OR MANAGER AGENT
 ATTN PRESIDENT OR MANAGER AGENT                  ATTN THOMAS PETER CORINTI                               ATTN CHUCK MADDEN
 ATTN THOMAS PETER CORINTI                        Email: lee@sespayroll.com; tom@sespayroll.com           Email: chuck.madden@singlepointinc.com
 Email:                  lee@sespayroll.com;
 tom@sespayroll.com




                This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                                 F 9013-3.1.PROOF.SERVICE
            Case 2:20-bk-10654-VZ                  Doc 313 Filed 12/02/20 Entered 12/02/20 15:49:17                                              Desc
                                                    Main Document    Page 39 of 49


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 SOCAL PAYROLL SERVICES LLC                       SOLEX PAYROLL SYSTEMS INC                               SOLID BUSINESS SOLUTIONS LLC
 ATTN JACOB SHAW CIO                              ATTN MATTHEW KAPLAN PRESIDENT                           ATTN       ROBERT        COLEMENAREIS       CEO
 Email: jacob@socalpay.com                        Email:                mkaplan@solexpayroll.com;         PRESIDENT
                                                  wsopp@burnslev.com                                      Email:                         jgreen@svglaw.com;
                                                                                                          robertc@solidbusinesssolutions.com


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 SOURCEONE PAYROLL SERVICES INC                   SPECTRUM EMPLOYEE SERVICES INC                          STEWARDSHIP PAYROLL SERVICES LLC
 ATTN ROBERT YEGENHIAIAN CEO                      ATTN D JOHN DAVIS JR PRESIDENT                          ATTN CHAD SCHAVEY CFO
 Email: robert@sourceonepayroll.com               Email: djd@spectrumhronline.com                         Email: chad@churchshield.com


 SCHEDULE F                                       SCHEDULE F                                              CLAIM FILED (SECOND)
 STREAMLINE PAYROLL LLC                           SYNCHR INC                                              SYNCHR INC
 ATTN KRISTI KEISER COO                           ATTN PRESIDENT OR MANAGER AGENT                         ATTN PRESIDENT OR MANAGER AGENT
 Email: kkeiser@streamlinepayroll.net             ATTN KELLY MCALLISTER SR MANAGER                        ATTN KELLY MCALLISTER SR MANAGER
                                                  Email:                         pglick@synchr.com;       Email:                         pglick@synchr.com;
                                                  kmcallister@synchr.com                                  kmcallister@synchr.com


 CLAIM FILED (THIRD)                              SCHEDULE F                                              SCHEDULE F
 SYNCHR INC                                       SYNDEO OURTSOURCING LLC                                 TAG EMPLOYER SERVICES LLC
 ATTN PRESIDENT OR MANAGER AGENT                  ATTN PRESIDENT OR MANAGER AGENT                         ATTN JACK BILTIS PRESIDENT
 ATTN KELLY MCALLISTER SR MANAGER                 ATTN TODD MATHENY DIRECTOR ACCT                         Email: Jack@tagpay.com; jp@tagpay.com
 Email:                   pglick@synchr.com;      Email: tmatheny@syndeohro.com
 kmcallister@synchr.com


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 DES DAWN CORPORATION                             THE PAYROLL OFFICE INC                                  THE PAYROLL PROFESSIONALS INC
 TAXCO BUSINESS SERVICE INC                       ATTN STEVE KUCZKA PRESIDENT                             ATTN PRESIDENT OR MANAGER AGENT
 ATTN PRESIDENT OR MANAGER AGENT                  Email: TPOMO@aol.com                                    ATTN SHERRY BOGGS OPERATIONS ACH
 ATTN TRAI CARR EVP                                                                                       Email:                sboggs@thepayrollpros.com;
 Email: trai@taxco.us                                                                                     rfenick@thepayrollpros.com


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 TIME & PAY INC                                   TIMEPAYS CEOS CORPORATION                               TOTAL HCM INC
 ATTN PRESIDENT OR MANAGER AGENT                  ATTN SCOTT JOHNSON PRESIDENT                            ATTN ERIC CHEN CFO
 ATTN KRISTIE AYERS DIRECTOR OF OPS               Email: scott@timepays.com                               Email: ericchen@totalhcminc.com
 Email:            kayers@timeandpay.com;
 ascheu@timeandpay.com


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 TRIANGLE PAYROLL                                 TRISTATE EMPLOYERS GROUP INC                            TRIPCO INC
 ATTN DEANA MOORE PRESIDENT                       ATTN MARY JO MOORE PRESIDENT                            PAYRITE
 Email: deana@trianglebenefitservices.com         Email: mjmoore@tri-emo.com                              ATTN ROBERT J BENARD PRESIDENT
                                                                                                          Email: bob@payrite.com




                This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                                 F 9013-3.1.PROOF.SERVICE
            Case 2:20-bk-10654-VZ                  Doc 313 Filed 12/02/20 Entered 12/02/20 15:49:17                                              Desc
                                                    Main Document    Page 40 of 49


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 IEM OF FLORDIA LLC                               UNIFY PAYROLL LLC                                       UNION PAYROLL SOLUTIONS
 UNIFY EMPLOYEE                                   ATTN DAVID FRY MANAGER MEMBER                           ATTN KENNETH HRIN PRESIDENT
 ATTN       CARLOS     DIAZ      MANAGING         Email: dave@unifypayroll.com                            Email: ken@myunionpayroll.com
 PARTNER
 Email: carlos@unifyemployee.com


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 UPSOH INC                                        VALIANT PAYROLL SERVICES INC                            VALIANT PAYROLL SERVICES INC
 ATTN BRUCE BAUGHMAN PRESIDENT                    TRACKFORCE VALIANT                                      TRACKFORCE VALIANT
 Email: belmontbc@ameritech.net                   ATTN PRESIDENT OR MANAGER AGENT                         ATTN PRESIDENT OR MANAGER AGENT
                                                  ATTN BRYAN KOEHLER CFO                                  ATTN HEATHER SOFTY TAX BANK MGR
                                                  Email: bkoehler@trackforce.com                          Email: heather.softy@valiant.com


 SCHEDULE F                                       CLAIM FILED                                             SCHEDULE F
 VALIANT PAYROLL SERVICES INC                     VERDE HUMAN CAPITAL LLC                                 VERTEX PAYROLL CORP
 TRACKFORCE VALIANT                               C/O THOMAS A BUFORD ESQ                                 ATTN JOHN SANSOU PRESIDENT
 ATTN PRESIDENT OR MANAGER AGENT                  Email: tbuford@bskd.com                                 Email: jsansour@vertexpayroll.com
 ATTN        DEBRA     FOSTER         SENIOR
 ADMINISTRATOR
 Email: debra.foster@valiant.com


 CLAIM ADDRESS                                    SCHEDULE F                                              SCHEDULE F
 VERTEX PAYROLL CORP                              VERTISOURCE INC                                         WORKFORCE BENEFIT SOLUTIONS LLC
 C/O SANSOUR LAW APC                              (VERTISOURCEHR)                                         ATTN PRESIDENT OR MANAGER AGENT
 MANAL SANSOUR ESQ                                ATTN SAMUEL HOWELL CFO                                  ATTN BRIAN LAMBERT
 Email: manalsansour@gmail.com                    Email:             accounting@vertisourcehr.com;        Email:                         jgreen@svglaw.com;
                                                  sam@vertisourcehr.com                                   brian_lambert@getworkforce.com


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 WEBB PAYROLL SERVICE INC                         WEB PAYROLL & TAX SOLUTIONS                             WIGGINS PAYROLL INC
 ATTN SHERRY K WEBB PRESIDENT                     ATTN CYNTHIA MATA PARTNERS MANAGER                      ATTN CLINTON WIGGINS PRESIDENT
 Email: sherry@webbpayroll.com                    Email: cynthia@webpayroll.net                           Email: clint@evolutionpayrollservices.com


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 WISE CHOICE INCORPORATED                         WORLD DATA SOLUTIONS                                    BUSINESS WORKPLACE SOLUTIONS LLC
 ATTN PRESIDENT OR MANAGER AGENT                  RESTAURANT SOLUTIONS INC                                WSP PAYROLL SERVICES
 ATTN STATNEY LATTIN FINANCE COOR                 ATTN CHRISTINE DRAGOO CFO                               ATTN ALICIA MARTIN VP
 Email: slattin@wisesourcehr.com                  Email: cdragoo@restacct.com                             Email: amartin@businesswps.com


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 WIN3 INC                                         WINDSORKENT INC                                         WURKFORCE INC
 ATTN PRESIDENT OR MANAGER AGENT                  ATTN MICHAEL MONTE CEO                                  WURK
 ATTN       TARA     BRYANT        DIRECTOR       Email: mmonte@windsorkent.com                           ATTN PRESIDENT OR MANAGER AGENT
 FINANCE                                                                                                  ATTN MARK SAJN DIRECTOR OF IMPLE
 Email:              tbryant@teamwin3.com;                                                                Email: msajn@enjoywurk.com
 mponke@huffmaster.com




                This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                                 F 9013-3.1.PROOF.SERVICE
            Case 2:20-bk-10654-VZ                  Doc 313 Filed 12/02/20 Entered 12/02/20 15:49:17                                              Desc
                                                    Main Document    Page 41 of 49


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 XPONENT HR SOLUTIONS                             YARMOUTH PAYROLL PLUS INC                               ZUMA PAYROLL SOLUTIONS
 ATTN PRESIDENT OR MANAGER AGENT                  ATTN SUE E STULL PRESIDENT                              ATTN CHRISTOPHER CAPUTO COO
 ATTN LAVINA WATKINS OPS DIRECTOR                 Email: payroll@yarmouthpayroll.com                      Email:                         jgreen@svglaw.com;
 Email: lavina@xponentes.com                                                                              Ccaputo@zumapay.com


 CLAIM FILED                                      CLAIM FILED                                             CLAIM FILED
 NEALIS ENGINEERING                               WA BRAGG & CO                                           JANICE MARSH AS CHAPTER 7 TRUSTEE FOR
 C/O JAMES S GREEN SR ESQ                         C/O JAMES S GREEN SR ESQ                                ACCEPT SOLAR
 SEITZ VAN OGTROP & GREE PA                       SEITZ VAN OGTROP & GREE PA                              Email: janicemarsh1@gmail.com
 Email: jgreen@svglaw.com                         Email: jgreen@svglaw.com


 RFSN ON BEHALF OF JANICE MARSH AS                NOTICE ONLY                                             NOTICE ONLY
 TRUSTEE FOR ACCEPT SOLAR                         PAYROLL           SERVICES           INC        DBA     PAYROLL           SERVICES           INC    DBA
 ROBERT E GIRVAN III ESQ                          SOUTHWESTERN PAYROLL                                    SOUTHWESTERN PAYROLL
 WEINER LAW FIRM PC                               C/O MICHAEL A KORNSTEIN ESQ                             C/O ANDREW C JAYNE ESQ
 Email: Rgirvan@Weinerlegal.com                   COOPER ERVING & SAVAGE LLP                              BAUM GLASS JAYNE & CARWILE
                                                  Email: mkornstein@coopererving.com                      Email: ajayne@bgjclaw.com


 NOTICE ONLY                                      NOTICE ONLY                                             NOTICE ONLY
 CANFIELD       FUNDING         LLC      DBA      CANFIELD FUNDING LLC DBA MILLENNIUM                     MICHAEL MANN; MYPAYROLLHR LLC FKA
 MILLENNIUM FUNDING                               FUNDING                                                 CLOUD        PAYROLL         LLC;     VALUEWISE
 C/O BRIAN J BUTLER ESQ                           C/O RICHARD A GRIMM III ESQ                             CORPORATION;              ROSS        PERSONNEL
 CLIFFORD G TSAN ESQ                              MAGAVERN MAGAVERN GRIMM LLP                             CONSULTANTS INC
 BOND SCHOENECK & KING PLLC                       Email: rgrimm@magavern.com                              C/O MICHAEL L KOENIG ESQ
 Email: bbutler@bsk.com                                                                                   HINCKLEY ALLEN
                                                                                                          Email: mkoenig@hinckleyallen.com


 NOTICE ONLY                                      NOTICE ONLY                                             SCHEDULE F - 20 LARGEST
 ESSQUE INC DBA HEUTMAKER BUSINESS                P2BI HOLDINGS LLC                                       VELETA STEVENS ET AL
 ADVISORS                                         P2BINVESTOR                                             C/O MIKE M ARIAS ESQ
 C/O JOHN HEUTMAKER                               P2BINVESTOR INCORPORATED                                ALFREDO TORRIJOS ESQ
 Email: john@heutmaker.com                        C/O JASON BROWN ESQ                                     ARIAS SANGUINETTI WANG AND TORRIJOS
                                                  JOANNA CHAN ESQ                                         LLP
                                                  COHEN & GRESSER LLP                                     Email: mike@aswtlawyers.com
                                                  Email: jbrown@cohengresser.com                          alfredo@aswtlawyers.com
                                                  jchan@cohengresser.com


 SCHEDULE F - 20 LARGEST                          SCHEDULE F - 20 LARGEST                                 SCHEDULE F - 20 LARGEST
 VELETA STEVENS ET AL                             WEBB PAYROLL SERVICE INC ET AL                          WEBB PAYROLL SERVICE INC ET AL
 C/O NICHOLAS A COULSON ESQ                       C/O FRANCIS J CASEY FLYNN JR ESQ                        C/O JOHN A YANCHUNIS ESQ
 STEVEN D LIDDLE ESQ                              LAW OFFICE OF FRANCIS J FLYNN JR                        JONATHAN B COHEN ESQ
 LIDDLE AND DUBIN PC                              Email: casey@lawofficeflynn.com                         MORGAN & MORGAN COMPLEX LITIGATION
 Email: ncoulson@ldclassaction.com                                                                        GROUP
 sliddle@ldclassaction.com                                                                                Email: jyanchunis@forthepeople.com
                                                                                                          jcohen@forthepeople.com




                This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                                 F 9013-3.1.PROOF.SERVICE
            Case 2:20-bk-10654-VZ                  Doc 313 Filed 12/02/20 Entered 12/02/20 15:49:17                                              Desc
                                                    Main Document    Page 42 of 49


 SCHEDULE       F     -      20    LARGEST        SCHEDULE F - 20 LARGEST                                 SCHEDULE F - 20 LARGEST
 (COMMITTEE MEMBER)                               BRIGITTE JONES ET AL                                    BRIGITTE JONES ET AL
 SARAH SIMMONS ET AL                              C/O DAVID L MEYERSON ESQ                                C/O SHAUN H KEDIR ESQ
 AARON MCALLISTER ROI-IT LLC                      Email: dmeyerson@seamanatty.com                         Email: shaunkedir@kedirlaw.com
 C/O LAWRENCE J SEMENZA III ESQ
 CHRISTOPHER D KIRCHER ESQ
 JARROD L RICKARD ESQ
 KATIE L CANNATA ESQ
 SEMENZA KIRCHER RICKARD
 Email: ljs@skrlawyers.com
 cdk@skrlawyers.com
 jlr@skrlawyers.com
 klc@skrlawyers.com


 NOTICES ONLY                                     SCHEDULE F - 20 LARGEST                                 NOTICES ONLY
 AHOLA CORPORATION                                THE BANCORP BANK                                        ADVANCED PAYROLL SERVICES INC
 C/O JAMES R BEDELL ESQ                           C/O BETH MOSKOW-SCHNOLL ESQ                             C/O PETER C HUGHES ESQ
 KRISTEN-ELISE F DEPIZZO ESQ                      MATTHEW G. SUMMERS ESQ                                  DILWORTH PAXSON LLP
 YELENA BOXER ESQ                                 CHANTELLE D MCCLAMBESQ                                  Email: phughes@dilworthlaw.com
 Email: jbedell@beneschlaw.com                    JESSICA C WATT ESQ
 kdepizzo@beneschlaw.com                          BALLARD SPAHR LLP
 yboxer@beneschlaw.com                            Email: moskowschnollb@ballardspahr.com
                                                  summersm@ballardspahr.com
                                                  mcclambc@ballardspahr.com
                                                  wattj@ballardfspahr.com


 NOTICES ONLY                                     NOTICES ONLY                                            NOTICES ONLY
 ALPHA PAYROLL SERVICES LLC                       AXIOM HUMAN RESOURCES SOLUTIONS INC                     CHARLESTON PAYROLL PLUS LLC
 C/O BARNABY GRZASLEWICZ ESQ                      CHOICEPAY PAYROLL & HR SERVICES INC                     EASEPAY LLC
 DONNA LYNN CULVER ESQ                            TRIPCO INC D/B/A PAYRITE                                PR FINANCIAL SERVICES LLC
 MORRIS NICHOLS ARSHT & TUNNELL                   ACCESS1SOURCE-NC LLC                                    PROFIT BUILDERS INC
 LLP                                              BEYONDPAY INC                                           SAMMONS & HEAD LLC
 Email: bgrzaslewicz@mnat.com                     INFLECTION HR LLC                                       ZUMA PAYROLL SOLUTIONS LLC
 dculver@mnat.com                                 PAYROLL EXPERTS LLC                                     ADVANCED PAYROLL SOLUTIONS LLC
                                                  SPECTRUM EMPLOYEE SERVICES INC                          ALLIANCE BUSINESS SOLUTIONS LLC
                                                  C/O WILLIAM ANTHONY HAZELTINE ESQ                       ASTRA PAYROLL CO
                                                  SULLIVAN HAZELTINE ALLINSON LLC                         APPROVED PAYROLL INC
                                                  Email: whazeltine@sha-llc.com                           APPROVED STAFFING I
                                                                                                          C/O JAMES S GREEN ESQ
                                                                                                          JARED T GREEN ESQ
                                                                                                          SEITZ VAN OGTROP & GREEN PA
                                                                                                          Email: jgreen@svglaw.com; jtgreen@svglaw.com




                This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                                 F 9013-3.1.PROOF.SERVICE
            Case 2:20-bk-10654-VZ                  Doc 313 Filed 12/02/20 Entered 12/02/20 15:49:17                                              Desc
                                                    Main Document    Page 43 of 49


 NOTICES ONLY                                     NOTICES ONLY                                            NOTICES ONLY
 CLIFTON LARSON ALLEN LLP                         COASTAL PAYROLL SERVICES INC                            COASTAL PAYROLL SERVICES INC
 C/O DAVID L FINGER ESQ                           DAVID E WILKS ESQ                                       MASSPAY INC
 FINGER & SLANINA LLC                             WILKS LUKOFF & BRACEGIRDLE LLC                          MINT PAYROLL LLC
 Email: dfinger@delawgroup.com                    Email: dwilks@wlblaw.com                                SOLEX PAYROLL SYSTEMS INC
                                                                                                          SOURCEONE PAYROLL SERVICES INC
                                                                                                          DOMINION PAYROLL SERVICES LLC
                                                                                                          DOMINION             PAYROLL           SERVICEDS
                                                                                                          TENNESSEE LLC
                                                                                                          FOCUSPAY SOLUTIONS LLC
                                                                                                          INTEGRITY OUTSOURCE LLC
                                                                                                          PAYPROS INC
                                                                                                          PAY USA I
                                                                                                          C/O JOHN ANDERSON SENSING ESQ
                                                                                                          POTTER ANDERSON & CORROON LLP
                                                                                                          Email: jsensing@potteranderson.com


 NOTICES ONLY                                     NOTICES ONLY                                            NOTICES ONLY
 DUN-RITE SAND AND GRAVEL COMPANY                 IEM OF FLORIDA LLC                                      INFINITY HR LLC
 KEN MORTON & SONS LLC                            C/O THEODORE J TACCONELLI ESQ                           C/O LISA ZWALLY BROWN ESQ
 C/O PATRICK K GIBSON ESQ                         FERRY JOSEPH PA                                         SAMUEL LEE MOULTRIE ESQ
 IPPOLITI LAW GROUP                               Email: ttacconelli@ferryjoseph.com                      GREENBERG TRAURIG LLP
 Email: patrick@ippolitilawgroup.com                                                                      Email: brownli@gtlaw.com
                                                                                                          moultries@gtlaw.com


 NOTICES ONLY                                     NOTICES ONLY                                            NOTICES ONLY
 MANAGEMENT SOLUTIONS INC                         PAYDAY PAYROLL RESOURCES INC                            PAYMEDIA LLC
 DYNAMIC HUMAN RESOURCES INC                      C/O ARTEMIO C ARANILLA II ESQ                           PAYROLL CONTROL SYSTEMS INC
 C/O KATHLEEN M MILLER                            MARSHALL DENNEHEY WARNER COLEMAN                        YARMOUTH PAYROLL PLUS INC
 SMITH KATZENSTEIN & JENKINS LLP                  & GOGGIN                                                AMERIPAY INC
 Email: kmiller@skjlaw.com                        Email: acaranilla@mdwcg.com                             NATIONAL PAYROLL SYSTEMS INC
                                                                                                          PBI PAYROLL
                                                                                                          WINDSORKENT INC
                                                                                                          HR LEDGER INC
                                                                                                          PAYROLL PERFECT INC
                                                                                                          C/O CHRISTINA J PROSS ESQ
                                                                                                          MATTLEMAN WEINROTH & MILLER PC
                                                                                                          Email: cpross@mwm-law.com


 NOTICES ONLY                                     NOTICES ONLY                                            NOTICES ONLY
 SEGUE HR LLC                                     WEBB PAYROLL SERVICE INC                                ACCENT EMPLOYER SOLUTIONS IV INC
 C/O HAYLEY M LENAHAN ESQ                         C/O ROBERT JOSEPH LEONI ESQ                             ACCENT EMPLOYER SOLUTIONS INC
 THOMAS A UEBLER ESQ                              SHELSBY & LEONI                                         AUTOMATIC BUSINESS COMPUTING LLC
 MCCOLLOM D'EMILIO SMITH UEBLER                   Email: rleoni@mslde.com                                 BENE-CARE PAYROLL LLC
 LLC                                                                                                      C/O KEVIN SCOTT MANN ESQ
 Email: hlenahan@mdsulaw.com                                                                              CROSS & SIMON LLC
 tuebler@mdsulaw.com                                                                                      Email: kmann@crosslaw.com




                This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                                 F 9013-3.1.PROOF.SERVICE
            Case 2:20-bk-10654-VZ                  Doc 313 Filed 12/02/20 Entered 12/02/20 15:49:17                                              Desc
                                                    Main Document    Page 44 of 49


 NOTICES ONLY                                     NOTICES ONLY                                            NOTICES ONLY
 APACHE HOMELANDS LLC                             CHECK MATE PAYROLL LLC                                  EXPONENT TECHNOLOGIES INC
 LOGICAL INNOVATIONS INC                          C/O SARAH THERESA ANDRADE ESQ                           C/O ALBERT H MANWARING IV ESQ
 LOGICAL R-JOINT VENTURE LLC                      BAYARD PA                                               MORRIS JAMES LLP
 C/O JOHN G HARRIS ESQ                            Email: sandrade@bayardlaw.com                           Email: amanwaring@morrisjames.com
 BERGER HARRIS LLP
 Email: jharris@bergerharris.com


 NOTICES ONLY                                     NOTICES ONLY - CLAIM FILED                              NOTICES ONLY
 HARDING SHYMANSKI & COMPANY PSC                  CLOCKWORK SYSTEMS INC                                   HUMAN RESOURCES INC
 C/O MICHAEL BUSENKELL ESQ                        DBA APS                                                 C/O SETH JASON REIDENBERG ESQ
 GELLERT SCALI BUSENKELL & BROWN                  C/O JULIE M O'DELL ESQ                                  TYBOUT REDFEARN & PELL
 LLC                                              WILKS LAW LLC                                           Email: sreidenberg@trplaw.com
 Email: mbusenkell@gsbblaw.com                    Email: jodell@wilks.law


 NOTICES ONLY                                     NOTICES ONLY                                            NOTICES ONLY
 JUSTWORKS INC                                    PAY USA INC                                             PAYMASTERS INC
 C/O RENEE MARIE MOSLEY ESQ                       C/O SEAN M BRENNECKE ESQ                                C/O MARGARET M DIBIANCA ESQ
 CHAD MICHAEL SHANDLER ESQ                        KLEHR HARRISON HARVEY BRANZBURG &                       WILLIAM G ASIMAKIS JR ESQ
 RICHARDS LAYTON & FINGER PA                      ELLERS                                                  CLARK HILL PLC
 Email: mosley@rlf.com                            Email: sbrennecke@klehr.com                             Email: mdibianca@clarkhill.com
 shandler@rlf.com


 PROOF OF CLAIM ADDRESS                           NOTICES ONLY                                            NOTICES ONLY
 PAYMASTERS INC                                   PAYNORTHWEST                                            PAYROLL OFFICE OF AMERICA
 ATTN STEVE BOLIN                                 C/O JAMI B NIMEROFF                                     C/O MARC STEPHEN CASARINO ESQ
 Email: steveb@paymastersinc.com                  BROWN MCGARRY NIMEROFF LLC                              KELLY ELIZABETH ROWE ESQ
                                                  Email: jnimeroff@bmnlawyers.com                         WHITE & WILLIAMS
                                                                                                          Email: casarinom@whiteandwilliams.com
                                                                                                          rowek@whiteandwilliams.com


 NOTICES ONLY                                     NOTICES ONLY - COMMITTEE MEMBER                         COMMITTEE MEMBER
 STONE INDUSTRIES INC                             COUNSEL                                                 THE AHOLA CORPORATION
 C/O STEVEN L CAPONI ESQ                          THE AHOLA CORPORATION                                   C/O MICHAEL PAULL CFO
 K&L GATES LLP                                    C/O BENESCH FRIEDLANDER COPLAN &                        Email: mpaull@ahola.com
 Email: steven.caponi@klgates.com                 ARONOFF LP
                                                  YELENA BOXER ESQ
                                                  Email: kdepizzo@beneschlaw.com
                                                  yboxer@beneschlaw.com


 NOTICES ONLY                                     NOTICES ONLY                                            NOTICES ONLY
 THE AHOLA CORPORATION                            VERDE HUMAN CAPITAL LLC                                 WIGGINS PAYROLL INC
 C/O SEAN A MELUNEY ESQ                           DBA ONEMINT                                             C/O PAULA C WITHEROW ESQ
 BERGER HARRIS LLP                                C/O JAMES L HIGGINS ESQ                                 COOCH AND TAYLOR
 Email: smeluney@beneschlaw.com                   YOUNG CONAWAY STARGATT & TAYLOR                         Email: pwitherow@coochtaylor.com
                                                  LLP
                                                  Email: jhiggins@ycst.com




                This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                                 F 9013-3.1.PROOF.SERVICE
            Case 2:20-bk-10654-VZ                  Doc 313 Filed 12/02/20 Entered 12/02/20 15:49:17                                              Desc
                                                    Main Document    Page 45 of 49


 NOTICE ONLY                                      SCHEDULE F                                              SCHEDULE F
 PAYROLL SOLUTIONS INC                            VERDE HUMAN CAPITAL LLC DBA ONEMINT                     RIVETNA ARCHITECTS INC
 C/O JASON WAYNE RIGBY                            C/O DANIEL WEISKOPF ESQ                                 ATTN CYRUS RIVETNA PRESIDENT
 PRICKETT JONES & ELLIOTT PA                      MCNAUL EBEL NAWROT & HELGREN PLLC                       Email: sherry@rivetna.com
 Email: JWRigby@Prickett.com                      Email: dweiskopf@mcnaul.com


 ATTORNEY           FOR           PINNACLE        SCHEDULE F                                              SCHEDULE F
 MANUFACTURING CORP                               NPW CONTRACTING INC                                     SD DIAGNOSTICS INC
 BRIAN H GUNN ESQ                                 ATTN PRESIDENT OR MANAGER AGENT                         ATTN PRESIDENT OR MANAGER AGENT
 WOFLE & WYMAN LLP                                Email: helen@npwcontracting.com                         ATTN JULIE GOLICH
 Email: bhgunn@wolfewyman.com                                                                             Email: jgolich@sleepdata.com


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 SLEEP DATA HOLDINGS LLC                          TODD MORGAN DENTAL CORPORATION                          OPTISOM LLC
 ATTN PRESIDENT OR MANAGER AGENT                  ATTN PRESIDENT OR MANAGER AGENT                         ATTN PRESIDENT OR MANAGER AGENT
 ATTN JULIE GOLICH                                ATTN JULIE GOLICH                                       ATTN JULIE GOLICH
 Email: jgolich@sleepdata.com                     Email: jgolich@sleepdata.com                            Email: jgolich@sleepdata.com


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 POLCRAFT ENGINEERING INC                         PACIFIC DIVERSIFIED INSURANCE                           ROBERT KNOWLTON LLC
 C/O MONIQUE JEWETT-BREWSTER ESQ                  SERVICES INC                                            ATTN PRESIDENT OR MANAGER AGENT
 HOPKINS & CARLEY                                 C/O DANIEL J MULLER ESQ                                 ATTN ROBERT KNOWLTON
 Email: mjb@hopkinscarley.com                     VENTURA ROSSI HERSEY & MULLER LLP                       Email: robertknowlton@outlook.com
                                                  Email: dmuller@venturahersey.com


 SCHEDULE F                                       SCHEDULE F                                              NOTICE PURPOSES
 SAN JUAN OAKS LLC                                HONORABLE RICHARD S FLIER                               BARTON KLUGMAN & OETTING LLP
 C/O CHRISTINE O BREEN                            ADR SERVICES INC                                        TERRY L HIGHMAN
 BREEN LAW FIRM PC                                Email: rflier@adrservices.com                           Email: t.higham@bkolaw.com
 Email: cob@breenlaw.net


 SCHEDULE F                                       SCHEDULE F                                              CLAIM FILED
 CENTURY        NATIONAL         INSURANCE        GAVIN DE BECKER & ASSOCIATES                            BERT BATHIANY IV DMD
 COMPANY                                          C/O JOSEPH LESLIE STARK ESQ                             Email: bbathiany@gmail.com
 C/O PHILIP A FANT ESQ                            LAW OFFICES OF JOSEPH L STARK AND
 FANT LAW OFFICE                                  ASSOCIATES
 Email: pfant@fantlaw.com                         Email: jls@legalkix.com


 NOTICES ONLY                                     NOTICES ONLY                                            NOTICES ONLY
 EMPLOYEE BENEFITS SERVICES INC                   KALTER        COMPANY         ACCOUNTING           &    MANAGEPOINT LLC
 ATTN PRESIDENT OR MANAGER AGENT                  CONSULTING CORP                                         ATTN PRESIDENT OR MANAGER AGENT
 Email: dproffitt@hci-ebs.com                     ATTN PRESIDENT OR MANAGER AGENT                         Email: DDay@managepoint.biz
                                                  Email: daniel@kalterco.com


 NOTICES ONLY                                     NOTICES ONLY                                            NOTICES ONLY
 ONE        POINT    HUMAN          CAPITAL       PRDISBURSE-MANAGEPOINT LLC                              DEAF BIBLE SOCIETY INC
 MANAGEMENT LLC                                   ATTN PRESIDENT OR MANAGER AGENT                         ATTN R BENDEL ESQ
 ATTN PRESIDENT OR MANAGER AGENT                  Email: DDay@managepoint.biz                             Email: jbendel@bendellaw.com
 Email: dmiller@onepointhcm.com




                This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                                 F 9013-3.1.PROOF.SERVICE
            Case 2:20-bk-10654-VZ                  Doc 313 Filed 12/02/20 Entered 12/02/20 15:49:17                                              Desc
                                                    Main Document    Page 46 of 49


 SCHEDULE F                                       SCHEDULE F                                              NOTICE ONLY
 AMCHECKIR                                        AMERICAN TIME AND LABOR COMPANY                         PAYROLL           SERVICES           INC      DBA
 BLUE OCEAN INNOVATION LLC                        CALIFORNIA TIME AND PAYROLL COMPANY                     SOUTHWESTERN PAYROLL
 ATTN KIM TROWBRIDGE PRESIDENT                    ATTN JIM THOMPSON PRESIDENT                             C/O BRIAN J BUTLER ESQ
 Email: kim.trowbridge@amcheck.com                Email:                                                  CLIFFORD G TSAN ESQ
                                                  jimt@americantimeandlaborcompany.com                    BOND SCHOENECK & KING PLLC
                                                                                                          Email: bbutler@bsk.com


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 UNIFY PAYROLL LLC                                WINDSORKENT INC                                         THE BANCORP BANK
 ATTN DAVID FRY MANAGER MEMBER                    ATTN EMILIO MONTE CEO                                   C/O BETH MOSKOW-SCHNOLL ESQ
 Email: dave@unifypayroll.com                     Email: emonte@windsorkent.com                           JESSICA C WATT ESQ
                                                                                                          WILLIAM J BURTON ESQ
                                                                                                          BALLARD SPAHR LLP
                                                                                                          Email: moskowschnollb@ballardspahr.com
                                                                                                          wattj@ballardspahr.com
                                                                                                          burtonw@ballardspahr.com


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 SHEPHERD BUSINESS SOLUTIONS INC                  HR OUTSOURCING ASSOCIATES LLC                           GAVIN DE BECKER & ASSOCIATES
 ATTN TOM BRADBURN PRESIDENT                      ATTN JOEY WOODRUF VP                                    C/O JOSEPH LESLIE STARK ESQ
 Email: tbradburn@azsbs.com                       Email: joey.woodruff@hroi.com                           LAW OFFICES OF JOSEPH L STARK AND
                                                                                                          ASSOCIATES
                                                                                                          Email: jls@legalkix.com


 SCHEDULE F                                       CLAIM FILED                                             SCHEDULE F
 HR OUTSOURCING ENTERPRISES LLC                   LOS ANGELES COUNTY TREASURER AND                        PIONEER PAYROLL SERVICES INC
 ATTN PRESIDENT OR MANAGER AGENT                  TAX COLLECTOR                                           PPSINC
 ATTN DIDI HARKNESS DIRECTOR OF PR                Email: bankruptcy@tcc.lacounty.gov                      ATTN NORA MACKAY CEO
 Email: didi.harkness@hroi.com                                                                            Email: nora@pioneerpayroll.com


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 RONALD A DUBOIS CPA                              OM PAYROLL                                              VERDE SERVICES INC
 US NATIONAL PAYROLL                              ATTN JASON COHEN CEO                                    ONEMINT
 ATTN RONAD A DUBOIS PRESIDENT                    Email: jason@omnyc.com                                  ATTN BRANDON BAKER CEO
 OWNER                                                                                                    Email: brandonb@onemint.co
 Email: radcpa@protonmail.com


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 SIMPLEPAY LLC                                    PAYPROS INC                                             ASSOCIATED              HUMAN              CAPITAL
 CENTRO GROUP                                     ATTN PRESIDENT OR MANAGER AGENT                         MANAGEMENT
 ATTN JUAN A MARTINEZ CFO                         ATTN        JEFF      SALVATORE          GENERAL        ASSOCIATED JCM
 Email: juan@centrohcm.com                        MANAGER                                                 ATTN YVETTE HECTOR VICE PRESIDENT
                                                  Email: jsalvatore@payprosinc.com                        Email: yhector@associatedhcm.com


 SCHEDULE F                                       SCHEDULE F                                              NOTICES ONLY
 PAYROLL DYNAMICS INC                             MY STRATEGIC PAYROLL LLC                                DUN-RITE SAND AND GRAVEL COMPANY
 ATTN MICHAEL TINTWEISS PRESIDENT                 ATTN NICK TSISMONAKIS PRESIDENT                         KEN MORTON & SONS LLC
 Email: michael@payrolldynamics.com               Email: nick@mystrategicpayroll.com                      C/O PATRICK K GIBSON ESQ
                                                                                                          GIBSON & PERKINS PC
                                                                                                          Email: patrick@ippolitilawgroup.com


                This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                                 F 9013-3.1.PROOF.SERVICE
            Case 2:20-bk-10654-VZ                  Doc 313 Filed 12/02/20 Entered 12/02/20 15:49:17                                              Desc
                                                    Main Document    Page 47 of 49


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 WINDSORKENT INC                                  PREMIER EMPLOYER SERVICES                               ANCHOR PAYROLL & BENEFIT
 ATTN EMILIO MONTE CEO                            MR JR HOLDINGS INC                                      ATTN JEFF ERNE PRESIDENT
 Email: emonte@windsorkent.com                    ATTN ROGER HAYS PRESIDENT                               Email: jerne@anchorpaysolutions.com
                                                  Email: rhays@premieremployerservices.com


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 NETPAYSERVICES INC                               PAY-TECH INC                                            MERIDIAN PAYROLL GROUP INC
 PAYROLL CENTRIC                                  TAB ASSOCIATES                                          MICHAEL ASHWORTH PRESIDENT
 ATTN BAHAA MIKHAIL PRESIDENT                     ATTN RENE BROFFT PRESIDENT                              Email: mashworth@meridianpayrollgroup.com
 Email: bahaa@payrollcentric.com                  Email: rene@pay-tech.com


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 COASTAL PAYROLL SERVICES INC                     BIG FISH PAYROLL SERVICES LLC                           APS AUTOMATIC PAYROLL SYSTEM INC
 ATTN CRAIG COLEMAN PRESIDENT                     ATTN PRESIDENT OR MANAGER AGENT                         ATTN PRESIDENT OR MANAGER AGENT
 Email: ccoleman@coastalpayroll.com               ATTN JEFF HILL OPS MANAGER                              ATTN        STEVE       BODDEN         OPERATION
                                                  Email: service@bigfishpayroll.com                       MANAGER
                                                                                                          Email: sbodden@apspayroll.com


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 CROCKETT TECHNICAL LLC                           ONE PLUS TAX                                            PRECISE PAYROLL LLC
 ATTN HENRY CROCKETT DIRECTOR                     ATTN RAFAEL CARMONA PRESIDENT                           ATTN SAMANTHA GAGE PRESIDENT
 Email: david@azhret.com                          Email: rafael@oneplustax.com                            Email: samantha@precisepayroll.com


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 EMPLOYER SERVICES ONLINE                         PAYROLL SUCCESS                                         PACIFIC DIVERSIFIED INSURANCE
 EMPLOYEE MAX                                     ATTN DENNIS BISHOP VICE PRESIDENT                       SERVICES INC
 ATTN BOB CURRAN PRESIDENT                        Email: dbishop@payrollsuccess.com
 Email: bob.curran@employeemax.com                                                                        C/O DANIEL J MULLER ESQ
                                                                                                          VENTURA ROSSI HERSEY & MULLER LLP
                                                                                                          Email: dmuller@venturahersey.com


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 INTEGRITY OUTSOURCE LLC                          ZUMA PAYROLL SOLUTIONS                                  VERTEX PAYROLL CORP
 ATTN ROBIN MCENTIRE CEO                          ATTN CHRISTOPHER CAPUTO COO                             ATTN JOHN SANSOU PRESIDENT
 Email: robin@integrityoutsource.com              Email: Ccaputo@zumapay.com                              Email: jsansour@vertexpayroll.com


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 SHS PAYROLL LLC                                  PAYROLL SOLUTIONS GROUP LTD                             ADMIN HR INC
 ATTN STEVEN H SUISSA PRESIDENT                   ATTN TIM MENFIELD PRESDIENT                             ATTN DORIS SCHMECK CFO
 Email: steven@shsservices.com                    Email: tmenifield@payrollsolutions.tv                   Email: dschmeck@hrinc.com


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 PROFESSIONAL                OUTSOURCING          PAYROLL SERVICE PLUS                                    SEGUE HR LLC
 SOLUTIONS INC                                    ATTN JON SIGMAN PRESIDENT                               ATTN PRESIDENT OR MANAGER AGENT
 ATTN MAYET ALEGRIA PRESIDENT                     Email: jon@payrollpayroll.com                           ATTN MICHAEL SCHAFFER
 Email: malegria@posiusa.com                                                                              Email: mshaffer@seguehr.com




                This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                                 F 9013-3.1.PROOF.SERVICE
            Case 2:20-bk-10654-VZ                  Doc 313 Filed 12/02/20 Entered 12/02/20 15:49:17                                              Desc
                                                    Main Document    Page 48 of 49


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 CF INVESTMENTS                                   INFINITI HR                                             DYNAMIC HUMAN RESOURCES INC
  ACCURATE DATA PAYROLL SERVICE                   ATTN SCOTT SWARKOVSKY CEO                               ATTN CHRIS WHALL CEO
 ATTN CARL FISCHER PRESIDENT                      Email: scott@infinitihr.com                             Email: cwhall@dynamichr.com
 Email: carl@accuratedatapayroll.com


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 AXO NATIONAL STAFF LEASING LLC                   ACCESS 1 SOURCE NC                                      CONTEMPO HCM LLC
 ATTN KEITH LUECK CEO                             ATTN MICHAEL LEFEVERS PRESIDENT                         ATTN LAWRENCE BAILLIERE CEO
 Email: krl@axoproup.com                          Email: mike@a1s-nc.com                                  Email: lbailliere@contempohcm.com


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 NATIONAL BUSINESS PARTNERS GROUP                 PAYROLL LOGIX INC                                       WALLACE ADVISORY GROUP INC
 ATTN JOE POWER PRESIDENT                         CREST PAYROLL                                           CHECKRIGHT
 Email: jpower@nbpginc.com                        ATTN PRATAP JAYAKAR PRESIDENT                           ATTN ARCH WALLACE PRESIDENT
                                                  Email: pratapj@crestpayroll.com                         Email: archw@checkright.net


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 P-FIVE SOLUTIONS LLC                             BLUE POINT ADVISORS LLC                                 MONEYWISE PAYROLL SOLUTION
 ATTN AMBER POPE PRESIDENT                        BLUEPOINT PAYROLL SOLUTIONS                             ATTN SEAN SHANKS PRESIDENT
 Email: amber@pfivesolutions.com                  ATTN ROY BLAIR PRESIDENT                                Email: sean@moneywisepayroll.com
                                                  Email: roy@bluepointps.com


 NOTICES ONLY                                     SCHEDULE F                                              SCHEDULE F
 AXIOM HUMAN RESOURCES SOLUTIONS                  SHEPHERD BUSINESS SOLUTIONS INC                         LOCAL ECONOMY LLC
 INC                                              ATTN TOM BRADBURN PRESIDENT                             ATTN JAMES BELANGER PARTNER
 CHOICEPAY PAYROLL & HR SERVICES                  Email: tbradburn@azsbs.com                              Email: jim@localeconomypayroll.com
 INC
 TRIPCO INC D/B/A PAYRITE
 ACCESS1SOURCE-NC LLC
 BEYONDPAY INC
 INFLECTION HR LLC
 PAYROLL EXPERTS LLC
 SPECTRUM EMPLOYEE SERVICES INC
 C/O WILLIAM ANTHONY HAZELTINE ESQ
 SULLIVAN HAZELTINE ALLINSON LLC
 Email: whazeltine@sha-llc.com


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 SHIFT HUMAN CAPITAL MANAGEMENT                   IEM OF FLORDIA LLC                                      PAYROLL PERFECT INC
 ATTN PRESIDENT OR MANAGER AGENT                  UNIFY EMPLOYEE                                          ATTN PRESIDENT OR MANAGER AGENT
 ATTN        DHANASHREE          BHANDARE         ATTN ENRIQUE PEREZ VP OF TECH SERVICE                   ATTN SCOTT HOLLEY MANAGER
 CONTROLLER                                       Email: enrique@unifyemployee.com                        Email: scotth@payrollperfect.com
 Email: dhanashree.bhandare@shiftpixy.com


 NOTICES ONLY                                     SCHEDULE F                                              SCHEDULE F
 PAYMASTERS INC                                   DOMINION PAYROLL SERVICES LLC                           MASS PAY INC
 C/O MARGARET M DIBIANCA ESQ                      ATTN DAVID FRATKIN PRESIDENT                            ATTN PRESIDENT OR MANAGER AGENT
 WILLIAM G ASIMAKIS JR ESQ                        Email: dfratkin@dominionpayroll.com                     ATTN JASON MAXWELL
 CLARK HILL PLC                                                                                           Email: jason@masspay.net
 Email: mdibianca@clarkhill.com


                This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                                 F 9013-3.1.PROOF.SERVICE
            Case 2:20-bk-10654-VZ                  Doc 313 Filed 12/02/20 Entered 12/02/20 15:49:17                                              Desc
                                                    Main Document    Page 49 of 49


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 1 SOURCE BUSINESS SOLUTIONS                      ONE PAY HR LLC                                          PAYROLL CONTROL SYSTEMS INC
 ATTN ROBERT BECK PRESIDENT                       ATTN PRESIDENT OR MANAGER AGENT                         ATTN GREGG COBB PRESIDENT
 Email: rbeck@1sourcebusiness.com                 ATTN KAREN CANDELARIA OPS MANAGER                       Email: gcobb@pcspay.com
                                                  Email: karen@onepayhr.com


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 HARD 8 ACQUISITIONS LLC                          PAYPROS HCS                                             PRO DATA PAYROLL SERVICES INC
 LAUNCHPAYROLLCOM                                 ATTN PRESIDENT OR MANAGER AGENT                         ATTN HORACIO LOPEZ PRESIDENT
 ATTN JOHN HAGERMAN PRESIDENT CEO                 ATTN       CINDY       HANSON        OPERATIONS         Email: hlopez@prodataontheweb.com
 Email: jhageman@launchpayroll.com                MANAGER
                                                  Email: chanson@payproshcs.com


 SCHEDULE F                                       SCHEDULE F                                              NOTICES ONLY
 PARAGON BUSINESS SERVICES INC                    INTEGRATED PAYROLL SERVICES                             MIDSOUTH CONSULTING GROUP
 ATTN PRESIDENT OR MANAGER AGENT                  ATTN JON SLUIS PRESIDENT                                NOW KNOWN AS TCFCW LLC
 ATTN CRYSTAL BROWNELL DIRECTOR                   Email: jons@intrustcpa.us                               ATTN PRESIDENT OR MANAGER AGENT
 OF OPS                                                                                                   Email: jpoling@dominionpayroll.com
 Email: cbrownell@paragonpayroll.com


 SCHEDULE F                                       SCHEDULE F                                              SCHEDULE F
 EASY CHECKS CARIBBEAN                            INNOVATIVE ADMINISTRATIVE SERVICES                      LASER SOFTWARE INC
 ATTN PRESIDENT OR MANAGER AGENT                  LLC                                                     SINES & ASSOCIATES
 ATTN ELIZABETH LUGO OPERATIONS                   ATTN GABRIEL LOPEZ CEO OWNER                            ATTN TIMOTHY SINES PRESIDENT
 MANAGER                                          Email: glopez@innovativeadmin.com                       Email: sainc@frederickmd.com
 Email:      lizzie@easycheckscaribbean.com;
 ray@easycheckspr.com


 SCHEDULE F                                       NOTICES ONLY                                            SCHEDULE F
 SUMMIT SERVICES INC                              NATIONAL CPA PAYROLL LLC                                PAYOLL VENTURES LLC
 SUMMIT HR & PAYROLL                              ATTN PRESIDENT OR MANAGER AGENT                         TRITON HR
 ATTN KIRK OETKEN PRESIDENT                       Email: radcpa@protonmail.com                            ATTN PRESIDENT OR MANAGER AGENT
 Email: kirk@summitpayonline.com                                                                          ATTN MARY TAUBER DIRECTOR OF OPS
                                                                                                          Email: marv.tauber@tritonhro.com


 SCHEDULE F                                       NOTICES ONLY                                            NOTICES ONLY
 EMPLOYER TOOLS & SOLUTIONS INC                   PSPAY INC                                               KATHI'S CHECK MATE
 ETS PAYROLL                                      PAYROLL SUCCESS INC                                     Email: roger@bangertercpa.com
 ATTN KEN JACKSON PRESIDENT                       ATTN PRESIDENT OR MANAGER AGENT
 Email: ken.jackson@etspayroll.com                Email: bbishop@payrollsuccess.com




                This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                                 F 9013-3.1.PROOF.SERVICE
